UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2009 Date of reporting period: May 31, 2008 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 5/31/08 (Unaudited) SENIOR LOANS (82.6%)(a)(c) Principal amount Value Automotive (3.2%) Allison Transmission bank term loan FRN Ser. B, 5.532s, 2014 $3,543,375 $3,244,956 Dana Corp. bank term loan FRN 6 3/4s, 2015 2,325,800 2,195,702 Delphi Corp. bank term loan FRN 7 1/4s, 2008 2,280,000 2,238,390 Delphi Corp. bank term loan FRN Ser. C, 8 1/2s, 2008 775,973 761,812 Delphi Corp. bank term loan FRN Ser. C, 8 1/2s, 2008 (U) 79,027 79,150 Lear Corp. bank term loan FRN 5.295s, 2013 1,380,865 1,307,794 TRW Automotive, Inc. bank term loan FRN Ser. B, 4 1/4s, 2014 1,121,525 1,090,403 United Components, Inc. bank term loan FRN Ser. D, 4.755s, 2012 422,222 403,222 Visteon Corp. bank term loan FRN Ser. B, 7.2s, 2013 1,325,000 1,135,819 Basic Materials (5.7%) Aleris International, Inc. bank term loan FRN Ser. B, 4.563s, 2013 3,941,881 3,395,931 Domtar Corp. bank term loan FRN 3.779s, 2014 (Canada) 1,660,000 1,583,917 Georgia-Pacific, LLC bank term loan FRN Ser. B, 4.685s, 2013 1,448,662 1,369,590 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 4.684s, 2012 2,419,375 2,287,318 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C, 5s, 2013 79,168 74,870 Huntsman International, LLC bank term loan FRN Ser. B, 4.133s, 2012 1,325,000 1,281,938 ISP Chemco, Inc. bank term loan FRN Ser. B, 4.236s, 2014 2,706,548 2,569,529 Momentive Performance Materials, Inc. bank term loan FRN 4.688s, 2013 2,921,008 2,743,662 Mosaic Co. (The) bank term loan FRN Ser. B, 4.188s, 2013 72,565 71,840 NewPage Holding Corp. bank term loan FRN 6.313s, 2014 558,600 556,435 Novelis, Inc. bank term loan FRN Ser. B, 4.7s, 2014 1,130,512 1,082,465 Novelis, Inc. bank term loan FRN Ser. B, 4.7s, 2014 2,487,126 2,381,423 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 4.399s, 2012 1,387,336 1,325,340 Smurfit-Stone Container Corp. bank term loan FRN 5.22s, 2010 94,140 91,081 Smurfit-Stone Container Corp. bank term loan FRN Ser. B, 5.058s, 2011 28,379 27,457 Smurfit-Stone Container Corp. bank term loan FRN Ser. C, 5.067s, 2011 626 605 Smurfit-Stone Container Corp. bank term loan FRN Ser. C1, 4 7/8s, 2011 305,169 295,251 Tube City IMS Corp. bank term loan FRN 4.946s, 2014 972,683 894,869 Tube City IMS Corp. bank term loan FRN 2.596s, 2014 119,092 109,565 Beverage (0.5%) Constellation Brands, Inc. bank term loan FRN Ser. B, 4.912s, 2013 2,190,000 Broadcasting (4.2%) Citadel Communications bank term loan FRN Ser. B, 4.175s, 2014 1,715,000 1,480,616 Cumulus Media, Inc. bank term loan FRN Ser. B, 4.274s, 2014 2,353,063 2,029,517 DirecTV Holdings, LLC bank term loan FRN 5 1/4s, 2013 910,000 902,322 Emmis Communications Corp. bank term loan FRN Ser. B, 4.671s, 2013 1,202,188 1,048,308 Paxson Communications Corp. bank term loan FRN Ser. B, 5.963s, 2012 2,500,000 2,000,000 Spanish Broadcasting Systems, Inc. bank term loan FRN 4.45s, 2012 2,382,356 1,917,797 Univision Communications, Inc. bank term loan FRN Ser. B, 5.118s, 2014 5,100,000 4,297,388 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5 1/4s, 2012 186,935 167,307 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.235s, 2012 2,891,052 2,587,491 Building Materials (0.5%) Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 7 1/2s, 2011 654,000 646,643 Landsource Communities/NWHL Investment bank term loan FRN 6 3/4s, 2013 1,674,214 1,182,713 Cable Television (3.9%) Cablevision Systems Corp. bank term loan FRN 4.34s, 2013 2,908,773 2,759,367 Cebridge Connections, Inc. bank term loan FRN Ser. B, 4.727s, 2013 3,762,000 3,499,601 Charter Communications, Inc. bank term loan FRN 5.171s, 2014 1,000,000 835,000 Charter Communications, Inc. bank term loan FRN 4.9s, 2014 3,890,250 3,454,807 Insight Midwest, LP bank term loan FRN Ser. B, 4.69s, 2014 2,465,529 2,353,700 Mediacom Communications Corp. bank term loan FRN Ser. C, 4.235s, 2015 1,607,337 1,462,007 Mediacom Communications Corp. bank term loan FRN Ser. D2, 4.235s, 2015 888,750 813,524 Capital Goods (8.8%) Allied Waste Industries, Inc. bank term loan FRN 6.621s, 2012 348,500 336,129 Allied Waste Industries, Inc. bank term loan FRN 4.292s, 2012 579,643 559,066 Berry Plastics Holding Corp. bank term loan FRN 4.784s, 2015 3,316,500 3,059,057 Blount, Inc. bank term loan FRN Ser. B, 4.578s, 2010 3,267,859 3,137,145 Graham Packaging Co., LP bank term loan FRN 5.037s, 2011 3,564,000 3,399,165 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 4.73s, 2014 220,745 206,638 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 4.696s, 2014 3,790,266 3,548,046 Hexcel Corp. bank term loan FRN 5.188s, 2012 935,000 930,325 Hexcel Corp. bank term loan FRN Ser. B, 4.401s, 2012 1,000,028 970,027 Mueller Water Products, Inc. bank term loan FRN Ser. B, 4.571s, 2014 1,967,650 1,851,230 Polypore, Inc. bank term loan FRN Ser. B, 4.64s, 2014 977,613 939,730 Rexnord Corp. bank term loan FRN Ser. B, 5.31s, 2013 2,195,902 2,064,148 Rexnord Corp. bank term loan FRN Ser. B, 4.978s, 2013 1,157,644 1,088,185 Sensata Technologies BV bank term loan FRN 4.662s, 2013 (Netherlands) 3,045,750 2,800,820 Sequa Corp. bank term loan FRN 5.873s, 2014 2,314,825 2,200,531 Transdigm, Inc. bank term loan FRN 4.655s, 2013 3,745,000 3,620,168 Wesco Aircraft Hardware Corp. bank term loan FRN 8.45s, 2014 1,000,000 975,000 Wesco Aircraft Hardware Corp. bank term loan FRN 4.95s, 2013 2,479,875 2,427,178 Communication Services (5.7%) Alltel Communications, Inc. bank term loan FRN Ser. B2, 5.648s, 2015 650,000 602,514 Alltel Communications, Inc. bank term loan FRN Ser. B3, 5.248s, 2015 2,696,450 2,499,458 American Cellular Corp. bank term loan FRN Ser. DD, 1/2s, 2013 (U) 506,250 503,086 Cricket Communications, Inc. bank term loan FRN Ser. B, 5.696s, 2013 146,128 143,307 Crown Castle International Corp. bank term loan FRN 4.196s, 2014 2,064,038 1,956,045 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 3/4s, 2015 1,365,000 1,237,276 Intelsat Corp. bank term loan FRN Ser. B2, 5.184s, 2011 35,976 34,105 Intelsat Corp. bank term loan FRN Ser. B2-A, 5.184s, 2013 35,987 34,115 Intelsat Corp. bank term loan FRN Ser. B2-C, 5.184s, 2013 35,976 34,105 Intelsat, Ltd. bank term loan FRN 5.688s, 2014 (Bermuda) 780,000 686,400 Intelsat, Ltd. bank term loan FRN 5.2s, 2014 (Bermuda) 2,000,000 2,010,500 Intelsat, Ltd. bank term loan FRN Ser. B, 5.184s, 2013 (Bermuda) 1,624,893 1,565,585 Level 3 Communications, Inc. bank term loan FRN 4.914s, 2014 2,650,000 2,437,173 MetroPCS Wireless, Inc. bank term loan FRN 5.079s, 2013 763,063 728,130 PAETEC Holding Corp. bank term loan FRN 5.204s, 2013 1,406,475 1,360,765 Time Warner Telecom, Inc. bank term loan FRN Ser. B, 4.39s, 2013 2,148,561 2,044,893 West Corp. bank term loan FRN 5.155s, 2013 4,688,161 4,334,875 Consumer (0.5%) Yankee Candle Co., Inc. bank term loan FRN 4.606s, 2014 1,938,865 Consumer Cyclicals (0.7%) Aramark Corp. bank term loan FRN 4.83s, 2014 178,725 167,688 Aramark Corp. bank term loan FRN Ser. B, 4.696s, 2014 2,813,243 2,639,526 Consumer Goods (1.8%) Jarden Corp. bank term loan FRN Ser. B1, 4.446s, 2012 1,979,545 1,882,062 Jarden Corp. bank term loan FRN Ser. B2, 4.446s, 2012 1,979,644 1,882,156 Prestige Brands, Inc. bank term loan FRN Ser. B, 6.897s, 2011 1,147,661 1,104,623 Spectrum Brands, Inc. bank term loan FRN 2.678s, 2013 98,410 92,662 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6.67s, 2013 1,938,810 1,843,485 Consumer Services (0.2%) Rental Service Corp. bank term loan FRN 6.23s, 2013 700,000 Energy (4.1%) CR Gas Storage bank term loan FRN 4.589s, 2013 104,438 100,260 CR Gas Storage bank term loan FRN 4.55s, 2013 39,828 38,235 CR Gas Storage bank term loan FRN Ser. B, 4.534s, 2013 643,193 617,465 CR Gas Storage bank term loan FRN Ser. DD, 4.6s, 2013 70,745 67,915 Energy Solutions, Inc. bank term loan FRN Ser. A, 4.68s, 2013 69,338 67,258 Energy Transfer Equity, LP bank term loan FRN Ser. B, 4.508s, 2012 2,775,000 2,693,237 Enterprise GP Holdings LP bank term loan FRN 4.923s, 2014 2,060,000 2,016,225 EPCO Holding, Inc. bank term loan FRN Ser. A, 4.329s, 2012 2,325,000 2,249,438 Hercules Offshore, Inc. bank term loan FRN Ser. B, 4.45s, 2013 808,888 783,947 IFM Holding Co. bank term loan FRN 4.649s, 2014 341,550 334,719 MEG Energy Corp. bank term loan FRN 4.7s, 2013 (Canada) 1,813,000 1,705,730 MEG Energy Corp. bank term loan FRN Ser. DD, 4.693s, 2013 (Canada) 1,348,313 1,270,785 Petroleum Geo-Services ASA bank term loan FRN 4.45s, 2015 (Norway) 1,115,951 1,078,288 Targa Resources, Inc. bank term loan FRN 4.651s, 2012 1,618,832 1,580,384 Targa Resources, Inc. bank term loan FRN 2.571s, 2012 911,704 890,051 Western Refining, Inc. bank term loan FRN Ser. B, 4.649s, 2014 454,167 401,938 Entertainment (3.7%) Cinemark USA, Inc. bank term loan FRN 4.48s, 2013 3,688,101 3,501,062 MGM Studios, Inc. bank term loan FRN Ser. B, 5.946s, 2011 2,254,000 1,812,358 National Cinemedia, Inc. bank term loan FRN 4.62s, 2015 2,260,000 2,077,435 Regal Cinemas, Inc. bank term loan FRN Ser. B, 4.196s, 2010 2,977,330 2,818,954 Six Flags Theme Parks bank term loan FRN 4.809s, 2015 3,354,650 3,004,807 Universal City Development Partners bank term loan FRN Ser. B, 4.488s, 2011 1,316,487 1,280,283 Financial (2.3%) Capital Automotive bank term loan FRN 7.07s, 2010 1,400,000 1,351,500 General Growth Properties, Inc. bank term loan FRN Ser. A, 3.95s, 2010 3,000,000 2,720,625 Hub International, Ltd. bank term loan FRN Ser. B, 5.196s, 2014 940,605 850,071 Hub International, Ltd. bank term loan FRN Ser. DD, 5.196s, 2014 (U) 211,294 190,957 LNR Property Corp. bank term loan FRN Ser. B, 6.03s, 2011 1,276,000 1,081,410 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.386s, 2014 1,455,000 1,361,153 Tishman Speyer Real Estate bank term loan FRN 4.34s, 2012 1,550,000 1,317,500 Food (1.5%) Dean Foods Co. bank term loan FRN Ser. B, 4.194s, 2014 4,059,000 3,870,809 Del Monte Corp. bank term loan FRN Ser. B, 4.15s, 2012 1,138,850 1,129,882 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 5.473s, 2014 1,022,225 957,058 Gaming & Lottery (3.2%) CCM Merger, Inc. bank term loan FRN Ser. B, 4.691s, 2012 2,675,249 2,514,734 Golden Nugget, Inc. bank term loan FRN Ser. B, 4.427s, 2014 938,636 856,506 Golden Nugget, Inc. bank term loan FRN Ser. DD, 1 3/4s, 2014 (U) 536,364 489,432 Green Valley Ranch Gaming, LLC bank term loan FRN Ser. B, 4.654s, 2014 1,726,517 1,445,238 Isle of Capri Casinos, Inc. bank term loan FRN 4.446s, 2014 1,750,824 1,575,741 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 4.446s, 2014 542,237 488,013 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 4.446s, 2014 700,330 630,297 Seminole Tribe of Florida bank term loan FRN Ser. B1, 4.325s, 2014 117,408 114,179 Seminole Tribe of Florida bank term loan FRN Ser. B2, 4 5/8s, 2014 422,533 410,913 Seminole Tribe of Florida bank term loan FRN Ser. B3, 4 1/4s, 2014 414,980 403,568 Tropicana Entertainment bank term loan FRN Ser. B, 6 1/4s, 2011 3,506,285 3,391,237 Health Care (8.5%) Accellent, Inc. bank term loan FRN Ser. B, 5.138s, 2012 1,157,249 1,006,807 Bausch & Lomb, Inc. bank term loan FRN Ser. B, 5.946s, 2015 1,795,100 1,758,450 Bausch & Lomb, Inc. bank term loan FRN Ser. DD, 5.946s, 2015 (U) 449,900 440,714 Biomet, Inc. bank term loan FRN Ser. B, 5.696s, 2015 2,125,000 2,063,316 Community Health Systems, Inc. bank term loan FRN Ser. B, 4.835s, 2014 3,665,599 3,455,531 Community Health Systems, Inc. bank term loan FRN Ser. DD, 1/2s, 2014 (U) 205,801 194,007 CRC Health Corp. bank term loan FRN 4.921s, 2013 754,423 701,613 CRC Health Corp. bank term loan FRN 4.921s, 2013 1,274,098 1,184,911 Fenwal Controls of Japan, Ltd. bank term loan FRN 4.899s, 2014 (Japan) 2,800,286 2,418,747 Fenwal Controls of Japan, Ltd. bank term loan FRN Ser. DD, 1/2s, 2014 (Japan) (U) 471,429 407,196 HCA, Inc. bank term loan FRN Ser. B, 4.946s, 2013 3,756,116 3,532,195 Health Management Associates, Inc. bank term loan FRN 4.446s, 2014 2,376,095 2,203,403 Healthsouth Corp. bank term loan FRN Ser. B, 5.09s, 2013 963,392 914,470 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 213,037 201,497 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 4.379s, 2014 2,314,696 2,189,315 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. DD, 4.381s, 2014 798,887 755,614 Select Medical Corp. bank term loan FRN Ser. B, 4.683s, 2012 729,719 675,902 Sun Healthcare Group, Inc. bank term loan FRN 2.596s, 2014 434,483 404,069 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 4.789s, 2014 1,914,253 1,780,255 Sun Healthcare Group, Inc. bank term loan FRN Ser. DD, 4.853s, 2014 273,882 254,710 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 4.946s, 2015 2,600,350 2,249,303 United Surgical Partners International, Inc. bank term loan FRN 5.49s, 2014 1,826,710 1,662,306 United Surgical Partners International, Inc. bank term loan FRN Ser. DD, 4.918s, 2014 (U) 354,839 322,903 Vanguard Health Systems, Inc. bank term loan FRN 5.134s, 2011 2,193,761 2,120,637 Homebuilding (1.1%) Realogy Corp. bank term loan FRN 5.32s, 2013 810,542 688,960 Realogy Corp. bank term loan FRN Ser. B, 5.59s, 2013 3,010,583 2,558,996 Standard-Pacific Corp. bank term loan FRN Ser. B, 4.469s, 2013 1,259,820 1,007,856 Household Furniture and Appliances (0.6%) National Bedding Co. bank term loan FRN 7.696s, 2012 1,350,000 938,250 National Bedding Co. bank term loan FRN 4.741s, 2011 1,750,947 1,400,758 Media (2.8%) Affinion Group, Inc. bank term loan FRN Ser. B, 5.167s, 2013 1,764,757 1,684,240 Idearc, Inc. bank term loan FRN Ser. B, 4.687s, 2014 5,111,181 4,246,103 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 4.076s, 2011 237,834 232,067 VNU Group BV bank term loan FRN Ser. B, 4.734s, 2013 (Netherlands) 3,646,571 3,423,871 Warner Music Group bank term loan FRN Ser. B, 4.613s, 2011 1,158,744 1,087,047 Publishing (3.9%) Cenveo, Inc. bank term loan FRN Ser. C, 4.349s, 2014 1,937,924 1,828,916 Cenveo, Inc. bank term loan FRN Ser. DD, 4.349s, 2014 71,513 67,491 GateHouse Media, Inc. bank term loan FRN Ser. B, 5 1/4s, 2014 175,000 121,625 GateHouse Media, Inc. bank term loan FRN Ser. B, 4.65s, 2014 2,694,565 1,879,459 GateHouse Media, Inc. bank term loan FRN Ser. DD, 4.714s, 2014 1,005,435 701,291 Penton Media, Inc. bank term loan FRN 5.138s, 2013 2,079,000 1,673,595 Quebecor, Inc. bank term loan FRN Ser. B, 4.713s, 2013 (Canada) 1,440,029 1,382,427 Reader's Digest Association, Inc. (The) bank term loan FRN Ser. B, 4.947s, 2014 4,067,617 3,526,115 Tribune Co. bank term loan FRN Ser. B, 5.542s, 2014 5,235,438 3,869,863 Restaurants (0.2%) NPC International, Inc. bank term loan FRN Ser. B, 4.459s, 2013 1,021,816 Retail (2.1%) Claire's Stores, Inc. bank term loan FRN 5.413s, 2014 1,341,795 1,067,147 J Crew Operating Corp. bank term loan FRN Ser. B, 5.178s, 2013 175,439 167,544 Michaels Stores, Inc. bank term loan FRN Ser. B, 5.042s, 2013 3,895,452 3,385,148 Neiman Marcus Group, Inc. bank term loan FRN Ser. B, 4.758s, 2013 1,258,523 1,202,519 Pantry, Inc. (The) bank term loan FRN 7.07s, 2014 1,448,124 1,252,627 Pantry, Inc. (The) bank term loan FRN 3/4s, 2014 416,876 360,598 Rite-Aid Corp. bank term loan FRN Ser. B, 4.227s, 2014 550,000 517,275 Technology (6.4%) Activant Solutions Holdings, Inc. bank term loan FRN Ser. B, 4.759s, 2013 2,988,391 2,644,726 Affiliated Computer Services, Inc. bank term loan FRN Ser. B, 4.393s, 2013 155,602 151,153 Affiliated Computer Services, Inc. bank term loan FRN Ser. B2, 4.486s, 2013 393,000 381,763 Compucom Systems, Inc. bank term loan FRN 5.89s, 2014 1,880,550 1,673,690 First Data Corp. bank term loan FRN Ser. B1, 5.168s, 2014 2,520,000 2,335,869 Flextronics International, Ltd. bank term loan FRN Ser. B, 4.963s, 2014 (Singapore) 240,977 223,104 Flextronics International, Ltd. bank term loan FRN Ser. B, 4.947s, 2014 (Singapore) 838,598 776,402 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 4.578s, 2013 1,719,962 1,544,449 JDA Software Group, Inc. bank term loan FRN Ser. B, 5.027s, 2013 643,982 611,783 Macrovision Solutions Corp. bank term loan FRN 7 1/4s, 2013 465,000 462,675 ON Semiconductor Corp. bank term loan FRN 4.446s, 2013 693,000 654,885 Open Solutions, Inc. bank term loan FRN Ser. B, 5.185s, 2014 2,183,057 1,912,903 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 5.673s, 2014 1,711,400 1,437,576 Reynolds & Reynolds Co. (The) bank term loan FRN 4.383s, 2012 2,095,212 2,000,928 Sabre Holdings Corp. bank term loan FRN 4.691s, 2014 3,741,459 3,190,997 SS&C Technologies, Inc. bank term loan FRN Ser. B, 4.708s, 2012 1,829,286 1,710,382 SunGard Data Systems, Inc. bank term loan FRN 4.912s, 2014 2,122,963 1,998,963 Travelport bank term loan FRN 5.196s, 2013 236,438 216,045 Travelport bank term loan FRN Ser. B, 4.631s, 2013 1,178,358 1,076,725 Textiles (1.0%) Hanesbrands, Inc. bank term loan FRN 6.657s, 2014 1,000,000 988,333 Hanesbrands, Inc. bank term loan FRN 4.562s, 2013 1,778,170 1,728,036 Levi Strauss & Co. bank term loan FRN 4.948s, 2014 1,400,000 1,221,500 Tire & Rubber (0.8%) Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 5 1/4s, 2012 222,886 211,742 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 5 1/4s, 2012 556,997 529,147 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. D, 5 1/4s, 2012 635,375 610,754 Goodyear Tire & Rubber Co. (The) bank term loan FRN 4.54s, 2010 2,000,000 1,868,500 Transportation (0.5%) Delta Airlines, Inc. bank term loan FRN 4.897s, 2012 117,000 99,283 Navistar Financial Corp. bank term loan FRN 5.754s, 2012 361,333 339,352 Navistar International Corp. bank term loan FRN 6.234s, 2012 993,667 933,219 UAL Corp. bank term loan FRN Ser. B, 4.809s, 2014 595,222 454,750 Utilities & Power (4.2%) Dynegy Holdings, Inc. bank term loan FRN 4.363s, 2013 3,512,234 3,321,695 Dynegy Holdings, Inc. bank term loan FRN 4.363s, 2013 311,202 294,319 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.256s, 2014 1,936,781 1,822,556 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 6.262s, 2014 1,047,231 984,136 Mirant North America, LLC bank term loan FRN 4.131s, 2013 1,189,546 1,149,213 NRG Energy, Inc. bank term loan FRN 7.84s, 2014 (U) 1,077,734 1,033,277 NRG Energy, Inc. bank term loan FRN 4.346s, 2014 971,285 931,948 NRG Energy, Inc. bank term loan FRN 4.196s, 2014 1,988,727 1,908,183 Reliant Energy, Inc. bank term loan FRN 2.708s, 2014 2,435,000 2,328,469 TPF Generation Holdings, LLC bank term loan FRN 7.36s, 2013 132,138 125,762 TPF Generation Holdings, LLC bank term loan FRN 5.26s, 2013 421,520 401,181 TPF Generation Holdings, LLC bank term loan FRN Ser. B, 4.696s, 2013 2,120,106 2,017,811 Total senior loans (cost $346,776,319) CORPORATE BONDS AND NOTES (7.1%)(a) Principal amount Value Basic Materials (0.7%) Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.926s, 2012 $655,000 $481,425 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 4.8s, 2013 (Netherlands) 265,000 232,869 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 5.883s, 2015 1,000,000 1,000,005 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC sec. FRN 7.176s, 2014 1,000,000 950,000 Capital Goods (0.4%) Berry Plastics Holding Corp. sec. FRN 6.675s, 2014 1,000,000 845,000 General Cable Corp. company guaranty sr. unsec. notes FRN 5.073s, 2015 1,000,000 895,000 Communication Services (0.9%) Centennial Communications Corp. sr. unsec. notes FRN 8.448s, 2013 750,000 714,375 iPCS, Inc. company guaranty sr. sec. notes FRN 4.998s, 2013 440,000 378,400 Level 3 Financing, Inc. 144A company guaranty FRN 6.704s, 2015 1,000,000 840,000 Qwest Corp. sr. notes FRN 6.05s, 2013 1,250,000 1,212,500 Rural Cellular Corp. sr. unsec. sub. notes FRN 6.076s, 2013 460,000 464,600 Consumer Cyclicals (1.8%) Aramark Corp. company guaranty FRN 6.373s, 2015 1,000,000 960,000 Autonation, Inc. company guaranty sr. unsec. notes FRN 4.713s, 2013 1,000,000 883,750 Ford Motor Credit Co., LLC sr. unsec. FRN 5.46s, 2012 2,200,000 1,859,026 Harry & David Holdings, Inc. company guaranty sr. unsec. notes FRN 8.076s, 2012 500,000 435,000 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 1,000,000 1,021,250 Pulte Homes, Inc. notes 4 7/8s, 2009 750,000 750,000 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 5.3s, 2014 1,090,000 926,500 Consumer Staples (0.2%) Universal City Florida Holding Co. sr. unsec. notes FRN 7.623s, 2010 670,000 Energy (0.1%) SandRidge Energy, Inc. 144A company guaranty sr. unsec. FRN 6.323s, 2014 425,000 Financial (0.3%) GMAC, LLC unsub. notes FRN 3.926s, 2009 1,000,000 931,957 USI Holdings Corp. 144A sr. unsec. notes FRN 6.551s, 2014 190,000 152,950 Health Care (0.7%) Health Management Associates, Inc. sr. notes 6 1/8s, 2016 2,555,000 2,350,600 US Oncology Holdings, Inc. sr. unsec. notes FRN 7.949s, 2012 (PIK) 516,000 430,860 Technology (1.7%) Freescale Semiconductor, Inc. sr. unsec. FRN 6.675s, 2014 2,750,000 2,323,750 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 6.963s, 2011 (Canada) 750,000 705,000 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN 5.463s, 2013 (Netherlands) 4,035,000 3,692,025 Utilities & Power (0.3%) Teco Energy, Inc. sr. notes FRN 4.873s, 2010 1,000,000 Total corporate bonds and notes (cost $30,151,861) SHORT-TERM INVESTMENTS (12.1%)(a) Principal amount/shares Value Beagle Funding, LLC for an effective yield of 2.83%, September 15, 2008 $3,000,000 $2,975,268 Gemini Security Corp., LLC for an effective yield of 2.82%, August 5, 2008 2,000,000 1,989,890 Gotham Funding Corp. for an effective yield of 2.88%, July 25, 2008 2,000,000 1,991,450 Sheffield Receivables Corp. for an effective yield of 2.75%, July 9, 2008 2,000,000 1,994,237 Starbird Funding Corp. for an effective yield of 2.98%, August 5, 2008 3,000,000 2,983,968 U.S. Treasury Bills 1.39%, September 18, 2008 (SEG) 9,000 8,962 Putnam Prime Money Market Fund (e) 34,962,973 34,962,973 Total short-term investments (cost $46,906,748) TOTAL INVESTMENTS Total investments (cost $423,834,928) (b) FUTURES CONTRACTS OUTSTANDING at 5/31/08 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 2 yr (Short) 8 $1,685,000 Sep-08 $4,062 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/08 (Unaudited) Payments Payments Swap counterparty/ Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Citibank, N.A., New York $2,140,000 1/23/17 5.2675% 3 month USD-LIBOR-BBA $(134,104) CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/08 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Idearc, Inc. T/L Bank Loan $ $5,150,000 6/20/12 (152 bp) $497,221 Bear Stearns Credit Products, Inc. Claire's Stores, 9 5/8%, 6/1/15 235,000 6/20/12 230 bp (36,983) Credit Suisse International Harrahs Operating Co., Inc., 5 5/8%, 6/1/15 560,000 3/20/09 600 bp 4,338 JPMorgan Chase Bank, N.A. Idearc, Inc. T/L Bank Loan 5,150,000 6/20/12 79 bp (608,772) Lehman Brothers Special Financing, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12 1,000,000 3/20/09 675 bp 15,838 Harrahs Operating Co., Inc., 5 5/8%, 6/1/15 395,000 3/20/09 610 bp 3,444 Tenet Healthcare Corp., 7 3/8%, 2/1/13 170,000 12/20/08 365 bp 2,946 Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of May 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 34,962,973 $ 4,062 Level 2 359,907,032 (256,072) Level 3 - - Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. NOTES (a) Percentages indicated are based on net assets of $387,769,148. (b) The aggregate identified cost on a tax basis is $423,838,991, resulting in gross unrealized appreciation and depreciation of $452,738 and $29,421,724, respectively, or net unrealized depreciation of $28,968,986. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at May 31, 2008. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at May 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $169,752 for the period ended May 31, 2008. During the period ended May 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $86,893,366 and $57,244,402, respectively. (U) These securities, in part or in entirety, represent unfunded loan commitments. As of May 31, 2008, the fund had unfunded loan commitments of $3,231,939, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments American Cellular Corp. $ 506,250 Bausch & Lomb, Inc. 228,488 Community Health Systems, Inc. 205,801 Delphi Corp. 79,027 Fenwal Controls of Japan, Ltd. 471,429 Golden Nugget, Inc. 536,364 Hub International, Ltd. 47,007 NRG Energy, Inc. 1,077,734 United Surgical Partners International, Inc. 79,839 Totals $ 3,231,939 At May 31, 2008, liquid assets totaling $7,510,000 have been designated as collateral for open swap contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Notes (FRN) are the current interest rates at May 31, 2008. The dates shown on debt obligations are the original maturity dates. Security valuation Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Interest rate swap contracts outstanding at period end are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Credit default contracts outstanding at period end are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2009 Date of reporting period: May 31, 2008 Item 1. Schedule of Investments: Putnam Income Strategies Fund The fund's portfolio 5/31/08 (Unaudited) CORPORATE BONDS AND NOTES (37.9%)(a) Principal amount Value Basic Materials (2.3%) AK Steel Corp. company guaranty 7 3/4s, 2012 $10,000 $10,175 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 15,000 12,263 Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) 5,000 4,725 ArcelorMittal 144A notes 6 1/8s, 2018 (Luxembourg) 10,000 9,744 ARCO Chemical Co. debs. 10 1/4s, 2010 10,000 10,275 Builders FirstSource, Inc. company guaranty sr. sec. notes FRN 6.926s, 2012 5,000 3,675 Century Aluminum Co. company guaranty 7 1/2s, 2014 5,000 4,975 Compass Minerals International, Inc. sr. disc. notes stepped-coupon Ser. B, zero % (12s, 6/1/08), 2013 (STP) 3,000 3,180 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 115,000 123,625 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 10,000 10,575 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 5.883s, 2015 5,000 5,000 Georgia-Pacific Corp. debs. 9 1/2s, 2011 5,000 5,250 Georgia-Pacific Corp. sr. notes 8s, 2024 5,000 4,825 Georgia-Pacific Corp. 144A company guaranty 7 1/8s, 2017 10,000 9,875 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 5,000 5,238 Glancore Funding LLC 144A company guaranty sr. unsec. unsub. notes 6s, 2014 100,000 95,443 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 10,000 11,000 Huntsman International, LLC company guaranty sr. unsec. sub. notes 7 7/8s, 2014 20,000 21,400 International Paper Co. bonds 7.95s, 2018 (FWC) 5,000 5,011 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 3,000 2,760 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 120,000 111,300 Monsanto Co. sr. unsec. unsub. notes 5 1/8s, 2018 5,000 4,862 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 10,000 10,850 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 5,000 5,275 NewPage Corp. company guaranty 10s, 2012 5,000 5,325 NewPage Corp. sec. notes 10s, 2012 145,000 154,425 NewPage Holding Corp. sr. notes FRN 9.986s, 2013 (PIK) 1,476 1,445 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 30,000 25,950 Novelis, Inc. company guaranty 7 1/4s, 2015 122,000 114,680 Nucor Corp. notes 5.85s, 2018 5,000 4,990 Packaging Corp. of America unsec. unsub. notes 5 3/4s, 2013 165,000 158,792 PPG Industries, Inc. sr. unsec. unsub. notes 6.65s, 2018 85,000 88,740 Smurfit-Stone Container Enterprises, Inc. sr. unsec. unsub. notes 8s, 2017 5,000 4,313 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 115,000 112,413 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 5,000 5,013 Tube City IMS Corp. company guaranty 9 3/4s, 2015 10,000 9,550 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 10,000 10,125 Verso Paper Holdings, LLC/Verso Paper, Inc. sec. notes 9 1/8s, 2014 100,000 102,750 Capital Goods (2.0%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 105,000 103,688 Allied Waste North America, Inc. sec. notes 6 1/2s, 2010 10,000 10,088 Berry Plastics Corp. 144A sr. sec. notes FRN 7.568s, 2015 10,000 9,700 Berry Plastics Holding Corp. sec. FRN 6.675s, 2014 100,000 84,500 Blount, Inc. sr. sub. notes 8 7/8s, 2012 5,000 5,075 Bombardier, Inc. 144A sr. notes 8s, 2014 (Canada) 100,000 105,000 Eaton Corp. notes 5.6s, 2018 10,000 9,826 General Cable Corp. company guaranty sr. unsec. notes FRN 5.073s, 2015 10,000 8,950 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 5,000 4,813 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 105,000 107,625 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 7/8s, 2015 (PIK) 5,000 5,100 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 15,000 14,963 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 105,000 101,194 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 10,000 9,475 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 5,000 5,290 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 5,000 4,825 Owens-Illinois, Inc. debs. 7 1/2s, 2010 100,000 102,000 Pitney Bowes, Inc. sr. unsec. notes 5.6s, 2018 60,000 58,670 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 110,000 110,275 Ryerson Tull, Inc. 144A sec. notes 12s, 2015 110,000 106,700 Sealed Air Corp. 144A notes 5 5/8s, 2013 100,000 97,356 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 10,000 10,100 Terex Corp. company guaranty 7 3/8s, 2014 20,000 20,200 Titan International, Inc. company guaranty 8s, 2012 15,000 15,113 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 20,000 19,654 WCA Waste Corp. company guaranty 9 1/4s, 2014 5,000 5,050 Communication Services (1.7%) American Tower Corp. 144A sr. notes 7s, 2017 5,000 4,988 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 20,000 21,426 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 25,000 24,455 Centennial Communications Corp. sr. notes 10s, 2013 5,000 5,000 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 115,000 110,975 Embarq Corp. notes 7.082s, 2016 40,000 38,898 Hawaiian Telcom Communications, Inc. company guaranty Ser. B, 9 3/4s, 2013 5,000 1,950 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 110,000 110,000 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 135,000 138,544 iPCS, Inc. company guaranty sr. sec. notes FRN 4.998s, 2013 5,000 4,300 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 120,000 112,200 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 5,000 4,413 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 120,000 115,350 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 5,000 4,700 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 100,000 98,000 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 15,000 15,713 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 15,000 15,140 Rural Cellular Corp. sr. unsec. sub. FRN 8.623s, 2012 5,000 5,088 Rural Cellular Corp. sr. unsec. sub. notes FRN 6.076s, 2013 5,000 5,050 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 5,000 5,175 West Corp. company guaranty 9 1/2s, 2014 105,000 98,175 Windstream Corp. company guaranty 8 5/8s, 2016 35,000 36,181 Windstream Corp. company guaranty 8 1/8s, 2013 5,000 5,113 Conglomerates (%) Honeywell International, Inc. sr. unsec. notes 5.3s, 2018 5,000 4,920 Parker Hannifin Corp. sr. unsec. unsub. notes 5 1/2s, 2018 10,000 9,902 Consumer Cyclicals (5.7%) Allison Transmission 144A company guaranty 11s, 2015 115,000 108,388 American Media, Inc. company guaranty sr. unsec. sub. notes Ser. B, 10 1/4s, 2009 5,000 4,250 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 182 155 Aramark Corp. company guaranty 8 1/2s, 2015 5,000 5,119 Aramark Corp. company guaranty FRN 6.373s, 2015 100,000 96,000 ArvinMeritor, Inc. notes 8 3/4s, 2012 2,000 1,870 ArvinMeritor, Inc. sr. unsec. notes 8 1/8s, 2015 5,000 4,269 Associated Materials, Inc. company guaranty 9 3/4s, 2012 105,000 104,475 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 20,000 14,400 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 105,000 82,163 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 12,000 11,010 Cenveo Corp., sr. sub. notes 7 7/8s, 2013 3,000 2,603 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 10,000 5,838 Corrections Corporation of America sr. notes 7 1/2s, 2011 5,000 5,038 D.R. Horton, Inc. company guaranty 8s, 2009 5,000 5,000 D.R. Horton, Inc. company guaranty sr. unsub. notes 5s, 2009 5,000 4,913 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 5,000 5,053 Federated Department Stores, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 140,000 138,713 Ford Motor Co. notes 7.45s, 2031 10,000 6,925 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 140,000 132,959 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 65,000 63,307 General Motors Corp. sr. unsec. unsub. notes 7.2s, 2011 170,000 142,800 Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 16,000 17,160 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 8.204s, 2014 5,000 4,650 Hanson PLC company guaranty 6 1/8s, 2016 (United Kingdom) 80,000 79,473 Harrah's Operating Co., Inc. 144A company guaranty sr. notes 10 3/4s, 2016 100,000 86,750 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 10,000 9,700 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 115,000 114,856 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 10,000 7,625 Jostens IH Corp. company guaranty 7 5/8s, 2012 10,000 9,988 KB Home company guaranty 6 3/8s, 2011 50,000 47,875 Lamar Media Corp. company guaranty 7 1/4s, 2013 10,000 9,850 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 5,000 4,713 Lear Corp. company guaranty 8 1/2s, 2013 5,000 4,650 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 5,000 5,063 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 105,000 109,988 Limited Brands, Inc. sr. unsec. notes 6 1/8s, 2012 40,000 37,865 Marriott International, Inc. sr. unsec. unsub. notes 4 5/8s, 2012 120,000 112,984 Masco Corp. sr. unsec. notes 5.85s, 2017 100,000 90,177 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 130,000 120,250 Mattel, Inc. sr. unsec. notes 5 5/8s, 2013 155,000 151,433 Meritage Homes Corp. company guaranty 6 1/4s, 2015 105,000 86,100 Meritor Automotive, Inc. notes 6.8s, 2009 5,000 4,931 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 105,000 107,231 MGM Mirage, Inc. company guaranty 6s, 2009 15,000 14,906 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 5,000 4,300 Michaels Stores, Inc. company guaranty 10s, 2014 110,000 101,750 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 115,000 117,588 NTK Holdings, Inc. sr. disc. notes zero %, 2014 5,000 2,481 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 105,000 105,788 Pinnacle Entertainment, Inc. 144A sr. sub. notes 7 1/2s, 2015 10,000 8,250 Pulte Homes, Inc. notes 4 7/8s, 2009 145,000 145,000 Reader's Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 5,000 3,838 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (R) 40,000 30,000 Standard Pacific Corp. sr. unsec. notes 6 1/2s, 2008 15,000 14,813 Station Casinos, Inc. sr. notes 6s, 2012 5,000 4,200 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 15,000 9,131 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 10,000 9,900 Tenneco, Inc. 144A sr. unsec. notes 8 1/8s, 2015 105,000 106,050 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 10,000 10,025 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 115,000 80,500 THL Buildco, Inc. (Nortek Holdings, Inc.) 144A sr. sec. notes 10s, 2013 5,000 4,969 Tropicana Entertainment, LLC sr. sub. notes 9 5/8s, 2014 (In default) (NON) 10,000 5,600 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 120,000 81,300 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 100,000 93,500 UCI Holdco, Inc. sr. unsec. notes FRN 10.276s, 2013 (PIK) 11,634 10,325 United Auto Group, Inc. company guaranty 7 3/4s, 2016 5,000 4,650 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 10,000 4,550 Vertis, Inc. 144A unsec. sub. notes 13 1/2s, 2009 5,000 606 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 20,000 19,300 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 105,000 85,706 Consumer Staples (4.7%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 5,000 5,081 Affinion Group, Inc. company guaranty 10 1/8s, 2013 5,000 5,113 AMC Entertainment, Inc. company guaranty 11s, 2016 5,000 5,075 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 5,000 4,500 British Sky Broadcasting PLC company guaranty 6 7/8s, 2009 (United Kingdom) 110,000 112,520 Buffets, Inc. company guaranty 12 1/2s, 2014 (In default) (NON) 5,000 100 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 120,000 116,700 CCH I, LLC sec. notes 11s, 2015 15,000 12,750 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 30,000 29,850 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 115,000 114,281 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 5,000 4,425 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 10,000 9,500 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 5,000 3,275 Comcast Corp. unsec. bonds 6.4s, 2038 10,000 9,482 Cox Communications, Inc. unsec. sr. notes 4 5/8s, 2010 100,000 99,224 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 10,000 9,700 Dean Foods Co. company guaranty 7s, 2016 110,000 102,575 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 110,000 112,750 Diageo Capital PLC company guaranty 5 1/8s, 2012 (United Kingdom) 45,000 45,316 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 130,000 123,338 Echostar DBS Corp. company guaranty 7 1/8s, 2016 25,000 23,875 Echostar DBS Corp. company guaranty 7s, 2013 5,000 4,838 Echostar DBS Corp. sr. notes 6 3/8s, 2011 110,000 108,625 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 5,000 4,750 Hertz Corp. company guaranty 8 7/8s, 2014 110,000 109,450 Idearc, Inc. company guaranty 8s, 2016 45,000 32,175 Jarden Corp. company guaranty 7 1/2s, 2017 105,000 93,713 Kroger Co. company guaranty sr. notes 5s, 2013 95,000 93,791 Liberty Media Corp. debs. 8 1/4s, 2030 5,000 4,493 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 65,000 66,076 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/2s, 2013 100,000 95,500 Newell Rubbermaid, Inc. sr. unsec. notes 5 1/2s, 2013 85,000 84,276 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 130,000 94,250 OSI Restaurant Partners, Inc. 144A sr. notes 10s, 2015 5,000 3,550 Pearson Dollar Finance Two PLC 144A company guaranty sr. notes 6 1/4s, 2018 (United Kingdom) 200,000 196,430 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 5,000 4,600 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 5,000 4,300 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 5,000 3,350 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 25,000 16,750 Reynolds American, Inc. company guaranty 7 1/4s, 2013 10,000 10,381 Rite Aid Corp. company guaranty 9 1/2s, 2017 10,000 7,800 Rite Aid Corp. company guaranty 9 3/8s, 2015 105,000 81,900 Rite Aid Corp. sec. notes 7 1/2s, 2017 5,000 4,556 Sinclair Broadcast Group, Inc. company guaranty 8s, 2012 5,000 5,100 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 105,000 90,038 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 10,000 6,800 Supervalu, Inc. sr. notes 7 1/2s, 2014 5,000 5,150 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 120,000 124,891 United Rentals NA, Inc. company guaranty 6 1/2s, 2012 100,000 92,250 Universal Corp. MTNC notes 5.2s, 2013 100,000 96,784 Viacom, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 70,000 71,852 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 80,000 78,559 Energy (2.8%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 15,000 14,813 Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 6,000 5,310 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,000 4,438 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 15,000 14,138 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 110,000 111,925 Complete Production Services, Inc. company guaranty 8s, 2016 10,000 10,125 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 105,000 102,769 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 5,000 4,913 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 115,000 121,325 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 5,000 5,063 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 5,000 4,975 Encore Acquisition Co. sr. sub. notes 6s, 2015 100,000 95,000 Enterprise Products Operating, LLC company guaranty sr. notes 6 1/2s, 2019 15,000 15,092 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 105,000 103,031 Forest Oil Corp. sr. notes 8s, 2011 5,000 5,231 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 5,000 4,738 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 135,000 140,400 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 5,000 4,813 Kerr-McGee Corp. sec. notes 6.95s, 2024 5,000 5,222 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 15,000 15,488 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 100,000 98,500 Massey Energy Co. sr. notes 6 5/8s, 2010 15,000 14,963 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 10,000 9,550 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 5,000 4,850 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 5,000 4,825 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 5,000 5,150 Peabody Energy Corp. company guaranty 7 3/8s, 2016 115,000 117,588 Petro-Canada sr. unsec. unsub. notes 6.05s, 2018 (Canada) 5,000 4,913 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 115,000 119,600 Petroleum Development Corp. 144A sr. unsec. notes 12s, 2018 15,000 15,900 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 100,000 91,750 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 10,000 10,075 Plains Exploration & Production Co. company guaranty 7s, 2017 105,000 101,063 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 5,000 5,088 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 5,000 4,875 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 91,375 SandRidge Energy, Inc. sr. notes 8s, 2018 10,000 10,125 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 40,000 33,100 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 50,000 48,125 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 5,000 4,812 Financial (4.8%) VTB Capital SA 144A notes 6 7/8s, 2018 (Luxembourg) 102,000 101,235 Bank of America Corp. sr. unsec. notes 5.65s, 2018 45,000 43,847 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 (United Kingdom) 40,000 41,100 Berkshire Hathaway Finance Corp. 144A company guaranty sr. notes 5.4s, 2018 15,000 14,967 Chubb Corp. (The) sr. notes 6 1/2s, 2038 5,000 4,915 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 55,000 53,953 CNA Financial Corp. unsec. notes 6 1/2s, 2016 135,000 132,312 CNA Financial Corp. unsec. notes 6s, 2011 5,000 5,039 Deutsche Bank AG/London notes 4 7/8s, 2013 (Germany) 40,000 39,644 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 10,000 9,873 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 15,000 12,900 General Electric Capital Corp. sr. unsec. notes 5 7/8s, 2038 90,000 81,768 Genworth Life Institutional Funding Trust notes Ser. MTN, 5 7/8s, 2013 5,000 4,973 GMAC, LLC sr. unsec. unsub. notes FRN 5.276s, 2014 2,000 1,423 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 105,000 98,544 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 5,000 4,048 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2012 5,000 4,027 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 26,000 20,130 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 10,000 7,908 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2011 15,000 12,646 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 5,000 4,447 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 100,000 74,000 International Lease Finance Corp. sr. unsec. 6 3/8s, 2013 110,000 109,947 JPMorgan Chase & Co. notes 6.4s, 2038 20,000 19,229 JPMorgan Chase & Co. sr. notes 6s, 2018 25,000 24,735 Lehman Brothers Holdings, Inc. sr. unsec. notes Ser. MTN, 5s, 2011 35,000 34,218 Lehman Brothers Holdings, Inc. sub. notes 7 1/2s, 2038 5,000 4,574 Lehman Brothers Holdings, Inc. sub. notes 5 3/4s, 2017 10,000 8,885 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 5,000 4,800 Liberty Mutual Group 144A company guaranty FRB 10 3/4s, 2058 25,000 24,576 Merrill Lynch & Co., Inc. notes 5.45s, 2013 10,000 9,620 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 3.12s, 2011 5,000 4,682 Merrill Lynch & Co., Inc. sr. unsec. notes 6 7/8s, 2018 115,000 113,204 Monumental Global Funding, Ltd. 144A notes 5 1/2s, 2013 (Cayman Islands) 15,000 14,915 Nederlandense Waterschapsbank NV unsec. notes 5 7/8s, 2015 (Netherlands) AUD 1,520,000 1,333,240 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 $115,000 108,100 Pacific Life Global Funding 144A notes 5.15s, 2013 10,000 9,956 ProLogis Trust sec. notes 6 5/8s, 2018 5,000 4,903 Protective Life Secured Trusts sr. sec. notes 5.45s, 2012 5,000 4,947 Rouse Co LP/TRC Co-Issuer Inc. 144A sr. notes 6 3/4s, 2013 (R) 100,000 89,551 Travelers Cos., Inc. (The) sr. unsec. notes 5.8s, 2018 5,000 4,920 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 15,000 14,835 Wells Fargo & Co. FRN 7.7s, 2049 7,000 7,016 Government (6.9%) European Investment Bank supranational bank bonds sr. unsec. 4 7/8s, 2016 (Luxembourg) GBP 1,000,000 1,896,712 European Investment Bank supranational bank bonds sr. unsec. 3 1/2s, 2014 (Luxembourg) CHF 40,000 39,043 Kreditanstalt fuer Wiederaufbau foreign government guaranty 7 1/4s, 2010 (Germany) NZD 500,000 386,186 Kreditanstalt fuer Wiederaufbau foreign government guaranty 4 3/8s, 2018 (Germany) EUR 1,000,000 1,498,037 Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 24,000 38,112 Oester Postspark Bawag foreign government guaranty Ser. EMTN, 3 1/4s, 2011 (Austria) CHF 60,000 57,996 Health Care (2.2%) Bausch & Lomb, Inc. 144A sr. unsec. notes 9 7/8s, 2015 $100,000 104,750 Cardinal Health, Inc. sr. unsec. notes 5.65s, 2012 20,000 20,107 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 145,000 149,531 DaVita, Inc. company guaranty 6 5/8s, 2013 5,000 4,863 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 15,000 14,625 GlaxoSmith Kline Capital Inc, company guaranty sr. notes 5.65s, 2018 20,000 19,775 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016 (PIK) 5,000 5,275 HCA, Inc. sr. sec. notes 9 1/4s, 2016 155,000 163,719 HCA, Inc. sr. unsec. notes 6 3/8s, 2015 15,000 13,050 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 2,000 1,800 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 5,000 4,600 Healthsouth Corp. company guaranty 10 3/4s, 2016 5,000 5,350 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 105,000 107,888 LVB Acquisition Merger Sub Inc. 144A company guaranty sr. unsec. bond 10s, 2017 100,000 107,250 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 5,000 4,638 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 5,000 4,625 Select Medical Corp. company guaranty 7 5/8s, 2015 5,000 4,450 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 100,013 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 5,000 4,800 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 5,000 5,050 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 5,000 3,600 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 5,000 4,050 Tenet Healthcare Corp. notes 7 3/8s, 2013 110,000 102,575 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 25,000 23,688 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 10,000 9,783 US Oncology Holdings, Inc. sr. unsec. notes FRN 7.949s, 2012 (PIK) 5,000 4,175 US Oncology, Inc. company guaranty 9s, 2012 105,000 106,181 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 110,000 113,025 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 5,000 4,950 Technology (2.1%) Tyco Electronics Group SA company guaranty 6.55s, 2017 (Luxembourg) 90,000 91,261 Activant Solutions, Inc. company guaranty 9 1/2s, 2016 5,000 3,813 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 8,000 6,920 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 103,000 98,880 Arrow Electronics, Inc. unsecd. notes 9.15s, 2010 60,000 65,265 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 5,000 4,925 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 20,000 18,900 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 5,000 4,675 Computer Sciences Corp. 144A sr. unsec. notes 6 1/2s, 2018 135,000 135,753 Electronic Data Systems Corp. sr. sec. notes Ser. B, 6 1/2s, 2013 45,000 46,387 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 140,000 123,900 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014 (PIK) 5,000 4,288 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 10,000 8,425 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 15,000 15,206 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 15,000 14,689 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 10,000 7,663 Motorola, Inc. sr. notes 8s, 2011 110,000 111,935 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 6.963s, 2011 (Canada) 5,000 4,700 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 100,000 97,000 Sanmina Corp. company guaranty sr. unsec. sub. notes 6 3/4s, 2013 5,000 4,613 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 5,000 4,700 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 5,000 4,766 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 4,000 4,160 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 135,000 139,050 Travelport LLC company guaranty 9 7/8s, 2014 120,000 115,500 Unisys Corp. sr. unsec. unsub. notes 8s, 2012 10,000 9,000 Xerox Corp. sr. unsec. notes 6.35s, 2018 10,000 9,871 Transportation (0.4%) Canadian National Railway Co. sr. unsec. unsub. notes 5.55s, 2018 (Canada) 5,000 4,971 CSX Corp. sr. unsec. unsub. notes 6 1/4s, 2015 85,000 85,537 Ryder System, Inc. sr. unsec. unsub. notes Ser. MTN, 6s, 2013 155,000 154,790 Utilities & Power (2.3%) TransAlta Corp. sr. unsec. notes 6.65s, 2018 (Canada) 20,000 19,817 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 5,000 5,019 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 9,000 9,248 CMS Energy Corp. sr. notes 8 1/2s, 2011 10,000 10,566 Colorado Interstate Gas Co. debs. 6.85s, 2037 100,000 94,636 Commonwealth Edison Co. 1st mtge. sec. bond 5.8s, 2018 10,000 9,783 Consumers Energy Co. 1st mtge. sec. bond 5.65s, 2018 20,000 19,698 Dynegy Holdings, Inc. sr. unsec. 7 1/2s, 2015 100,000 94,500 Dynegy Holdings, Inc. sr. unsec. notes 8 3/8s, 2016 5,000 5,025 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 5,000 5,075 E.ON International Finance BV 144A notes 5.8s, 2018 (Netherlands) 30,000 29,518 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 5,000 5,100 Edison Mission Energy sr. unsec. notes 7.2s, 2019 105,000 102,375 Edison Mission Energy sr. unsec. notes 7s, 2017 20,000 19,550 El Paso Corp. sr. notes Ser. MTN, 7 3/4s, 2032 5,000 5,028 Ferrellgas LP/Finance sr. notes 8 3/4s, 2012 10,000 10,125 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 90,000 92,782 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 5,000 5,000 Mirant North America, LLC company guaranty 7 3/8s, 2013 110,000 110,825 NRG Energy, Inc. company guaranty 7 3/8s, 2017 5,000 4,900 NRG Energy, Inc. sr. notes 7 3/8s, 2016 120,000 117,000 ONEOK Partners LP company guaranty sr. unsec. unsub. notes 6.15s, 2016 40,000 39,492 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 10,000 10,350 PSEG Energy Holdings, Inc. sr. notes 8 1/2s, 2011 5,000 5,241 Reliant Resources, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 100,000 100,250 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 10,000 9,857 Spectra Energy Capital, LLC sr. unsec. unsub. notes 5.668s, 2014 155,000 151,627 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 7.2s, 2011 15,000 15,713 Texas Competitive Electric Holdings Co., LLC company guaranty 10 1/4s, 2015 60,000 61,275 Texas Competitive Electric Holdings Co., LLC 144A company guaranty 10 1/4s, 2015 100,000 102,125 TXU Corp. sr. notes Ser. P, 5.55s, 2014 15,000 12,161 Williams Cos., Inc. (The) notes 8 3/4s, 2032 15,000 17,475 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 10,000 10,738 Total corporate bonds and notes (cost $21,823,842) COMMON STOCKS (22.3%)(a) Shares Value Basic Materials (1.6%) Amcor, Ltd. (Australia) 3,260 $18,984 Andersons, Inc. (The) 393 16,647 Arcelor Mittal (Luxembourg) 671 66,451 Arch Chemicals, Inc. 548 20,840 Balfour Beatty PLC (United Kingdom) 1,845 15,665 BHP Billiton, Ltd. (Australia) 1,523 63,349 Buckeye Technologies, Inc. (NON) 88 936 Builders FirstSource, Inc. (NON) 222 1,625 Cambrex Corp. (NON) 812 4,994 Carpenter Technology Corp. 399 22,025 Ceradyne, Inc. (NON) 197 8,497 CF Industries Holdings, Inc. 465 63,659 Cleveland-Cliffs, Inc. 824 87,921 Dow Chemical Co. (The) 337 13,615 Fletcher Building, Ltd. (New Zealand) 3,787 23,731 FMC Corp. 561 41,503 Grief, Inc. Class A 182 12,201 H.B. Fuller Co. 445 11,067 Hecla Mining Co. (NON) 813 7,333 Hochtief AG (Germany) 42 4,860 Innospec, Inc. (United Kingdom) 620 15,264 Kaiser Aluminum Corp. 230 14,755 Kobe Steel, Ltd. (Japan) 1,000 3,291 Koppers Holdings, Inc. 763 32,946 Layne Christensen Co. (NON) 132 6,749 Matsushita Electric Works, Ltd. (Japan) 1,000 11,002 Minerals Technologies, Inc. 8 557 Mitsubishi Chemical Holdings Corp. (Japan) 500 3,547 Mitsui Chemicals, Inc. (Japan) 1,000 5,738 Monsanto Co. 301 38,347 NewMarket Corp. 170 13,306 Nucor Corp. 12 898 Olin Corp. 155 3,488 Olympic Steel, Inc. 270 17,545 OM Group, Inc. (NON) 550 23,914 Packaging Corp. of America 151 3,932 Perini Corp. (NON) 222 8,545 Potlatch Corp. (R) 124 5,994 Quanex Building Products Corp. 199 3,502 Rayonier, Inc. 689 32,700 Schulman (A.), Inc. 88 1,988 Silgan Holdings, Inc. 392 22,434 Southern Copper Corp. 471 51,918 Steel Dynamics, Inc. 452 16,317 Sun Hydraulics Corp. 24 963 Terra Industries, Inc. (NON) 995 43,412 W.R. Grace & Co. (NON) 75 2,031 Zep, Inc. 53 870 Zinifex, Ltd. (Australia) 276 2,507 Capital Goods (1.6%) Acuity Brands, Inc. 415 22,099 AGCO Corp. (NON) 628 37,950 Alstom (France) 16 4,032 American Ecology Corp. 350 10,052 American Science & Engineering, Inc. 146 7,478 Andritz AG (Austria) 88 5,953 Applied Industrial Technologies, Inc. 739 20,374 Astec Industries, Inc. (NON) 53 2,062 Autoliv, Inc. (Sweden) 239 13,066 BAE Systems PLC (United Kingdom) 956 8,581 Bekaert SA (Belgium) 120 19,264 Boeing Co. (The) (SEG) 752 62,243 Cascade Corp. 251 12,640 Clean Harbors, Inc. (NON) 250 17,758 Columbus McKinnon Corp. (NON) 442 12,601 Cummins, Inc. 897 63,167 Curtiss-Wright Corp. 244 12,568 Emerson Electric Co. 685 39,853 EnPro Industries, Inc. (NON) 243 9,744 Foster Wheeler, Ltd. (NON) 215 16,377 Freightcar America, Inc. 505 22,018 Gardner Denver, Inc. (NON) 375 19,898 General Cable Corp. (NON) 537 38,020 GrafTech International, Ltd. (NON) 323 8,527 Hardinge, Inc. 75 1,054 Heico Corp. 181 9,182 Herman Miller, Inc. 645 15,996 II-VI, Inc. (NON) 322 12,593 Illinois Tool Works, Inc. 233 12,512 Intevac, Inc. (NON) 249 2,864 Lockheed Martin Corp. 551 60,301 Manitowoc Co., Inc. (The) 92 3,579 Matthews International Corp. 304 14,473 McDermott International, Inc. (NON) 142 8,808 Moog, Inc. (NON) 736 33,370 Nordson Corp. 92 6,610 Northrop Grumman Corp. 88 6,640 Orbital Sciences Corp. (NON) 639 16,588 Parker-Hannifin Corp. 60 5,080 Prysmian SpA (Italy) 815 21,550 Raytheon Co. 689 44,000 Rofin-Sinar Technologies, Inc. (NON) 328 11,608 Siemens AG (Germany) 165 18,714 Steelcase, Inc. 779 9,815 Superior Essex, Inc. (NON) 53 2,306 Teledyne Technologies, Inc. (NON) 313 17,428 Terex Corp. (NON) 37 2,640 Tomkins PLC (United Kingdom) 2,739 9,804 United Technologies Corp. 275 19,536 USEC, Inc. (NON) 494 3,443 Wabtec Corp. 279 12,993 WESCO International, Inc. (NON) 410 18,167 Communication Services (0.8%) Airvana, Inc. (NON) 815 4,654 Alaska Communications Systems Group, Inc. 45 582 AT&T, Inc. (SEG) 1,888 75,331 Atlantic Tele-Network, Inc. 333 9,977 Belgacom SA (Belgium) 567 26,695 BT Group PLC (United Kingdom) 3,774 16,592 Centennial Communications Corp. (NON) 1,706 12,914 DirecTV Group, Inc. (The) (NON) 854 23,997 DISH Network Corp. Class A (NON) 262 9,199 Embarq Corp. 128 6,057 Fairpoint Communications, Inc. 29 261 France Telecom SA (France) 339 10,285 GeoEye, Inc. (NON) 320 5,456 InterDigital, Inc. (NON) 853 21,316 j2 Global Communications, Inc. (NON) 475 12,597 KDDI Corp. (Japan) 4 27,731 Koninklijke (Royal) KPN NV (Netherlands) 1,366 24,859 Liberty Global, Inc. Class A (NON) 551 19,753 Nice Systems, Ltd. ADR (Israel) (NON) 687 24,045 Novatel Wireless, Inc. (NON) 579 5,969 NTELOS Holdings Corp. 320 8,934 Premiere Global Services, Inc. (NON) 1,060 16,059 Syniverse Holdings, Inc. (NON) 592 12,764 Telecom Corp. of New Zealand, Ltd. (New Zealand) 6,882 21,671 Telecom Italia SpA RNC (Italy) 7,398 13,095 Telephone and Data Systems, Inc. 79 3,766 USA Mobility, Inc. (NON) 382 2,999 Verizon Communications, Inc. 1,691 65,053 Conglomerates (0.3%) 3M Co. 416 32,265 AMETEK, Inc. 142 7,285 General Electric Co. 1,510 46,387 GLG Partners, Inc. 590 4,903 Honeywell International, Inc. 659 39,290 Swire Pacific, Ltd. (Hong Kong) 1,500 17,117 Consumer Cyclicals (2.1%) Aaron Rents, Inc. 178 3,985 Adecco SA (Switzerland) 36 2,053 Aeropostale, Inc. (NON) 132 4,612 Amazon.com, Inc. (NON) 297 24,241 American Axle & Manufacturing Holdings, Inc. 53 985 American Woodmark Corp. 333 7,502 Bankrate, Inc. (NON) 41 2,071 Blue Nile, Inc. (NON) 92 4,905 Brown Shoe Co., Inc. 540 9,121 Buckle, Inc. (The) 792 36,297 Callaway Golf Co. 950 12,065 Casey's General Stores, Inc. 88 1,926 Cash America International, Inc. 253 9,047 Charlotte Russe Holding, Inc. (NON) 1,012 18,985 Coach, Inc. (NON) 862 31,291 Consolidated Graphics, Inc. (NON) 244 13,403 Cooper Tire & Rubber 600 6,588 CTC Media, Inc. (Russia) (NON) 284 7,861 Davis Service Group PLC (United Kingdom) 2,388 23,196 De La Rue PLC (United Kingdom) 787 14,821 Deckers Outdoor Corp. (NON) 256 35,000 Deluxe Corp. 101 2,276 DG FastChannel, Inc. (NON) 478 9,388 Dolby Laboratories, Inc. Class A (NON) 218 10,466 Dollar Tree, Inc. (NON) 507 18,708 Dress Barn, Inc. (NON) 37 572 DSW, Inc. Class A (NON) 460 6,794 Electrolux AB Class B (Sweden) 1,020 14,713 Expedia, Inc. (NON) 444 10,767 EZCORP, Inc. Class A (NON) 1,418 17,909 Family Dollar Stores, Inc. 360 7,704 Fossil, Inc. (NON) 287 9,101 GameStop Corp. (NON) 257 12,747 Geberit International AG (Switzerland) 29 4,919 Gymboree Corp. (The) (NON) 325 14,996 Hankyu Department Stores (Japan) 1,000 7,436 Hasbro, Inc. 302 10,944 Healthcare Services Group, Inc. 330 5,821 Helen of Troy, Ltd. (Bermuda) (NON) 28 500 Hooker Furniture Corp. 400 8,072 ICF International, Inc. (NON) 330 6,062 inVentiv Health, Inc. (NON) 273 8,927 J Crew Group, Inc. (NON) 132 4,920 Jakks Pacific, Inc. (NON) 723 17,063 Jos. A. Bank Clothiers, Inc. (NON) 631 17,163 Kesa Electricals PLC (United Kingdom) 2,465 9,909 Landauer, Inc. 261 15,610 Lear Corp. (NON) 237 6,103 Maidenform Brands, Inc. (NON) 549 8,257 Manpower, Inc. 92 5,796 Marks & Spencer Group PLC (United Kingdom) 972 7,314 Marvel Entertainment, Inc. (NON) 529 18,002 Mattel, Inc. 907 18,267 Maximus, Inc. 119 4,376 Mediaset SpA (Italy) 2,013 16,407 Men's Wearhouse, Inc. (The) 199 4,125 Monro Muffler, Inc. 520 9,636 Morningstar, Inc. (NON) 305 21,640 NBTY, Inc. (NON) 293 9,569 Next PLC (United Kingdom) 397 9,096 NIKE, Inc. Class B 243 16,614 Perry Ellis International, Inc. (NON) 602 16,411 Phillips-Van Heusen Corp. 791 35,935 Priceline.com, Inc. (NON) 155 20,852 RadioShack Corp. 360 5,274 Rent-A-Center, Inc. (NON) 500 10,490 Scholastic Corp. (NON) 295 9,175 Skechers U.S.A., Inc. Class A (NON) 33 794 Standard Parking Corp. (NON) 446 9,562 Steven Madden, Ltd. (NON) 1,018 20,859 Target Corp. 164 8,751 Time Warner, Inc. 2,212 35,127 TJX Cos., Inc. (The) 235 7,534 Toro Co. (The) 524 20,478 Toyota Motor Corp. (Japan) 200 10,186 True Religion Apparel, Inc. (NON) 347 8,772 Tupperware Brands Corp. 215 8,235 Valeo SA (France) 588 23,441 Volkswagen AG (preference) (Germany) 182 27,589 Volkswagon AG (Germany) 243 66,918 Wal-Mart Stores, Inc. 353 20,382 Walt Disney Co. (The) 527 17,707 Warnaco Group, Inc. (The) (NON) 914 44,046 Watson Wyatt Worldwide, Inc. Class A 522 30,574 Wiley (John) & Sons, Inc. Class A 186 8,789 William Hill PLC (United Kingdom) 159 1,193 WMS Industries, Inc. (NON) 20 741 Wolverine World Wide, Inc. 710 20,384 Consumer Staples (1.6%) Administaff, Inc. 142 3,965 Alberto-Culver Co. 900 23,787 Alliance One International, Inc. (NON) 1,617 9,718 Altria Group, Inc. (SEG) 1,413 31,453 Autogrill SpA (Italy) 506 7,441 BAT Industries PLC (United Kingdom) 421 15,740 BJ's Wholesale Club, Inc. (NON) 348 13,743 Blyth Industries, Inc. 155 3,016 Brinker International, Inc. 337 7,390 Cal-Maine Foods, Inc. 400 12,480 Campbell Soup Co. 128 4,285 CBRL Group, Inc. 320 9,424 CEC Entertainment, Inc. (NON) 293 10,589 Chattem, Inc. (NON) 248 15,428 Coca-Cola Co. (The) 172 9,849 Colgate-Palmolive Co. 373 27,736 Comcast Corp. Class A 555 12,488 Denny's Corp. (NON) 2,795 11,348 DeVry, Inc. 49 2,795 Domino's Pizza, Inc. (NON) 911 12,262 Estee Lauder Cos., Inc. (The) Class A 382 18,183 Flowers Foods, Inc. 424 11,927 Hansen Natural Corp. (NON) 431 13,464 Heidrick & Struggles International, Inc. 293 8,394 Heineken NV (Netherlands) 299 17,565 Herbalife, Ltd. (Cayman Islands) 268 10,329 Imperial Sugar Co. 364 5,278 InBev NV (Belgium) 470 36,259 ITT Educational Services, Inc. (NON) 251 18,230 Jack in the Box, Inc. (NON) 397 9,754 Jeronimo Martins, SGPS, SA (Portugal) 5,402 38,987 Korn/Ferry International (NON) 364 6,115 Kroger Co. (SEG) 770 21,283 Longs Drug Stores Corp. 1,003 47,562 Mannatech, Inc. 498 3,147 McDonald's Corp. 346 20,525 MWI Veterinary Supply, Inc. (NON) 300 11,496 Nash Finch Co. 857 32,772 Netflix, Inc. (NON) 215 6,527 New Oriental Education & Technology Group ADR (China) (NON) 120 7,890 Nichirei Corp. (Japan) 3,000 13,885 Papa John's International, Inc. (NON) 208 6,121 Pepsi Bottling Group, Inc. (The) 482 15,626 PepsiCo, Inc. 266 18,168 Philip Morris International, Inc. (NON) 951 50,080 Prestige Brands Holdings, Inc. (NON) 1,549 16,900 Procter & Gamble Co. (The) 441 29,128 Ralcorp Holdings, Inc. (NON) 111 6,660 Reynolds American, Inc. 814 44,705 Robert Half International, Inc. 320 7,866 Safeway, Inc. 1,019 32,476 Sanderson Farms, Inc. 41 2,047 Sara Lee Corp. 1,158 15,957 Sinclair Broadcast Group, Inc. Class A 1,575 14,128 Sonic Corp. (NON) 284 5,447 Spartan Stores, Inc. 584 14,004 Travis Perkins PLC (United Kingdom) 209 3,456 TrueBlue, Inc. (NON) 542 7,892 Universal Corp. 106 5,259 Yum! Brands, Inc. 545 21,637 Energy (2.0%) Alliance Resource Partners, LP 230 10,525 Alon USA Energy, Inc. 282 4,317 Alpha Natural Resources, Inc. (NON) 323 26,383 Basic Energy Services, Inc. (NON) 490 14,097 Chevron Corp. (SEG) 1,082 107,280 Complete Production Services, Inc. (NON) 390 11,177 Comstock Resources, Inc. (NON) 310 17,779 ConocoPhillips 606 56,419 Core Laboratories NV (Netherlands) (NON) 184 25,175 Delek US Holdings, Inc. 155 2,020 Devon Energy Corp. 45 5,217 Dresser-Rand Group, Inc. (NON) 547 22,055 ENI SpA (Italy) 179 7,303 ENSCO International, Inc. 218 15,659 Exxon Mobil Corp. (SEG) 1,916 170,064 First Solar, Inc. (NON) 37 9,899 Frontier Oil Corp. (SEG) 921 27,731 Global Industries, Ltd. (NON) 771 13,300 Grey Wolf, Inc. (NON) 2,000 15,660 Halliburton Co. 71 3,449 Helmerich & Payne, Inc. 358 22,429 Holly Corp. 336 14,263 ION Geophysical Corp. (NON) 1,323 21,684 JA Solar Holdings Co., Ltd. ADR (China) (NON) 1,074 22,844 Lufkin Industries, Inc. 140 11,169 Marathon Oil Corp. 1,153 59,253 Mariner Energy, Inc. (NON) 600 19,620 Massey Energy Co. 215 13,893 Noble Corp. 159 10,039 Occidental Petroleum Corp. 310 28,498 Oil States International, Inc. (NON) 179 10,457 Rosetta Resources, Inc. (NON) 146 3,932 Royal Dutch Shell PLC Class A (Netherlands) 1,392 59,266 Royal Dutch Shell PLC Class B (Netherlands) 1,235 51,481 Santos, Ltd. (Australia) 165 3,326 Statoil ASA (Norway) 1,275 49,513 Stone Energy Corp. (NON) 107 7,231 Sunoco, Inc. 627 27,883 Swift Energy Co. (NON) 259 14,929 Tesoro Corp. 431 10,710 Tidewater, Inc. 601 41,066 Trico Marine Services, Inc. (NON) 427 16,393 Unit Corp. (NON) 227 17,409 Valero Energy Corp. 323 16,421 Financial (6.0%) Acadia Realty Trust (R) 350 8,659 Advanta Corp. Class B 1,220 10,614 Agree Realty Corp. (R) 280 7,297 Alexandria Real Estate Equities, Inc. (R) 176 18,357 Allianz SE (Germany) 154 29,149 Allied World Assurance Company Holdings, Ltd. (Bermuda) 200 9,120 Allstate Corp. (The) 712 36,269 AMB Property Corp. (R) 777 45,796 American Financial Group, Inc. 555 16,550 Ameriprise Financial, Inc. 439 20,747 Amerisafe, Inc. (NON) 627 9,963 Annaly Capital Management, Inc. (R) 1,403 24,987 Anthracite Capital, Inc. (R) 889 8,330 Apartment Investment & Management Co. Class A (R) 427 16,896 Arbor Realty Trust, Inc (R) 500 7,025 Arch Capital Group, Ltd. (Bermuda) (NON) 230 16,183 Aspen Insurance Holdings, Ltd. (Bermuda) 594 15,183 Asta Funding, Inc. 412 3,366 AvalonBay Communities, Inc. (R) 634 64,161 Banco Bilbao Vizcaya Argentaria SA (Spain) 783 17,452 Banco Latinoamericano de Exportaciones SA Class E (Panama) 537 9,736 Bank of America Corp. 947 32,207 Bank of the Ozarks, Inc. 320 7,798 Barclays PLC ADR (United Kingdom) 647 19,365 BioMed Realty Trust, Inc. (R) 945 24,835 Boston Properties, Inc. (R) (SEG) 887 86,695 Calamos Asset Management, Inc. Class A 284 5,745 Capital Trust, Inc. Class A (R) 189 5,472 Cathay General Bancorp 295 4,537 CB Richard Ellis Group, Inc. Class A (NON) 904 20,304 CBL & Associates Properties (R) 1,294 34,045 Center Financial Corp. 395 3,697 Chubb Corp. (The) 494 26,557 Citigroup, Inc. 887 19,416 City Bank 335 4,851 City Holding Co. 219 9,421 Colonial Properties Trust (R) 1,482 35,642 Comerica, Inc. 33 1,227 Commerzbank AG (Germany) 134 4,729 Commonwealth Bank of Australia (Australia) 289 11,695 Compagnia Assicuratrice Unipol SpA (Preference) (Italy) 7,265 16,487 Corporate Office Properties Trust (R) 440 16,680 Credit Agricole SA (France) 404 10,689 Credit Suisse Group (Switzerland) 433 22,059 DB RREEF Trust (Australia) 17,117 25,860 DBS Group Holdings, Ltd. (Singapore) 2,000 28,651 DCT Industrial Trust, Inc. (R) 1,763 17,189 Deutsche Bank AG (Germany) 172 18,387 Developers Diversified Realty Corp. (R) 521 20,673 DiamondRock Hospitality Co. (R) 1,864 25,555 Discover Financial Services 406 6,963 DnB Holdings ASA (Norway) 1,777 25,581 Duke Realty Investments, Inc. (R) 699 17,950 E*Trade Financial Corp. (NON) 3,770 15,457 eHealth, Inc. (NON) 220 5,485 Entertainment Properties Trust (R) 636 35,012 Equity Lifestyle Properties, Inc. (R) 354 17,590 Equity Residential Properties Trust (R) (SEG) 1,750 74,008 Evercore Partners, Inc. Class A 410 5,970 Extra Space Storage, Inc. (R) 478 7,959 FBL Financial Group, Inc. Class A 390 10,472 FCStone Group, Inc. (NON) 210 8,217 Federal Realty Investment Trust (R) 211 17,011 Federated Investors, Inc. 323 11,890 First Industrial Realty Trust (R) 33 1,034 First Mercury Financial Corp. (NON) 450 7,947 First Midwest Bancorp, Inc. 128 3,341 First Niagara Financial Group, Inc. 565 8,006 First Regional Bancorp (NON) 210 2,241 FirstMerit Corp. 302 6,103 Franklin Street Properties Corp. (R) 1,207 17,827 Frontier Financial Corp. 79 1,161 General Growth Properties, Inc. (R) (SEG) 1,237 51,410 GFI Group, Inc. 330 3,907 Goldman Sachs Group, Inc. (The) 292 51,512 Gramercy Capital Corp. (R) 695 11,641 Greenhill & Co., Inc. 158 9,520 Hancock Holding Co. 111 4,938 HBOS PLC (United Kingdom) 564 4,468 HCP, Inc. (R) 860 29,464 Health Care REIT, Inc. (R) 351 16,953 Home Properties of NY, Inc. (R) 562 28,774 Host Marriott Corp. (R) (SEG) 3,846 66,113 Hypo Real Estate Holding (Germany) 18 595 ING Groep NV (Netherlands) 756 28,856 Inland Real Estate Corp. (R) 1,607 25,230 Integra Bank Corp. 600 8,622 Interactive Brokers Group, Inc. Class A (NON) 375 12,214 Interactive Data Corp. 775 21,344 Intervest Bancshares Corp. 280 2,456 Investment Technology Group, Inc. (NON) 473 19,913 Investors Real Estate Trust (R) 1,698 17,761 Janus Capital Group, Inc. 755 21,895 Jones Lang LaSalle, Inc. 539 38,021 JPMorgan Chase & Co. 935 40,205 KBC Groupe SA (Belgium) 111 13,693 Kimco Realty Corp. (R) 1,194 46,984 Knight Capital Group, Inc. Class A (NON) 884 15,744 Lehman Brothers Holdings, Inc. 215 7,914 Lexington Corporate Properties Trust (R) 773 12,051 Liberty Property Trust (R) 563 19,987 Lloyds TSB Group PLC (United Kingdom) 2,055 15,627 Lloyds TSB Group PLC ADR (United Kingdom) 323 9,893 Loews Corp. 280 13,880 LTC Properties, Inc. (R) 1,461 40,616 Macerich Co. (The) (R) 257 18,383 Mack-Cali Realty Corp. (R) 802 30,989 Man Group PLC (United Kingdom) 1,374 16,897 Mastercard, Inc. Class A 70 21,606 Medical Properties Trust, Inc. (R) 574 7,009 Mid-America Apartment Communities, Inc. (R) 482 26,982 Mission West Properties (R) 1,684 19,753 Morgan Stanley 542 23,973 Nara Bancorp, Inc. 544 6,920 Nasdaq OMX Group, Inc. (The) (NON) 431 15,098 National Health Investors, Inc. (R) 965 29,915 National Retail Properties, Inc. (R) 1,699 38,584 Nationwide Financial Services, Inc. Class A 132 6,736 Nationwide Health Properties, Inc. (R) 730 24,915 Navigators Group, Inc. (NON) 281 14,188 Nordea AB (Sweden) 1,975 32,110 Northern Trust Corp. 268 20,368 Odyssey Re Holdings Corp. 356 13,364 Omega Healthcare Investors, Inc. (R) 2,124 37,850 optionsXpress Holdings, Inc. 300 6,852 Pacific Capital Bancorp. 762 15,194 Philadelphia Consolidated Holding Corp. (NON) 586 21,829 Platinum Underwriters Holdings, Ltd. (Bermuda) 482 17,097 Post Properties, Inc. (R) 650 23,082 Preferred Bank 238 2,123 ProLogis Trust (R) 1,814 112,341 PS Business Parks, Inc. (R) 196 11,270 Public Storage, Inc. (R) 673 59,311 Ramco-Gershenson Properties (R) 491 10,974 Realty Income Corp. (R) 1,191 29,180 Regency Centers Corp. (R) 241 16,024 S&T Bancorp, Inc. 295 9,590 Safety Insurance Group, Inc. 200 7,732 Saul Centers, Inc. (R) 362 18,252 SeaBright Insurance Holdings, Inc. (NON) 765 11,720 Security Capital Assurance, Ltd. (Bermuda) 28 25 Selective Insurance Group 352 7,702 Senior Housing Properties Trust (R) 1,519 33,737 Simon Property Group, Inc. (R) 1,343 133,440 SL Green Realty Corp. (R) 325 32,403 Societe Generale (France) 115 11,949 Southwest Bancorp, Inc. 395 6,699 Sovran Self Storage, Inc. (R) 170 7,512 State Street Corp. 377 27,152 Sterling Bancshares, Inc. 404 4,129 Sterling Financial Corp. 222 1,971 Suffolk Bancorp 290 9,761 SVB Financial Group (NON) 142 7,278 SWS Group, Inc. 1,189 21,973 Tanger Factory Outlet Centers (R) 644 24,627 Taubman Centers, Inc. (R) 318 17,093 Travelers Cos., Inc. (The) 203 10,111 U.S. Bancorp 1,420 47,130 United Bankshares, Inc. 61 1,732 United Community Banks, Inc. 79 826 Universal Health Realty Income Trust (R) 274 9,346 Urstadt Biddle Properties, Inc. Class A (R) 1,454 25,154 Validus Holdings, Ltd. (Bermuda) 393 8,222 Ventas, Inc. (R) 922 43,943 Virginia Commerce Bancorp. (NON) 880 5,324 Vornado Realty Trust (R) 704 68,802 W.R. Berkley Corp. 1,395 37,791 Waddell & Reed Financial, Inc. Class A 215 7,602 Weingarten Realty Investors (R) 466 16,077 Wharf (Holdings), Ltd. (Hong Kong) 3,000 14,993 World Acceptance Corp. (NON) 388 17,157 Zenith National Insurance Corp. 259 10,451 Zurich Financial Services AG (Switzerland) 21 6,160 Health Care (2.2%) Aetna, Inc. 872 41,124 Albany Molecular Research, Inc. (NON) 432 6,039 Align Technology, Inc. (NON) 24 316 Alliance Imaging, Inc. (NON) 1,395 11,760 Alnylam Pharmaceuticals, Inc. (NON) 370 10,686 Alpharma, Inc. Class A (NON) 350 8,817 Amedisys, Inc. (NON) 535 27,183 American Oriental Bioengineering, Inc. (China) (NON) 2,377 28,286 AMERIGROUP Corp. (NON) 933 25,760 Amgen, Inc. (NON) 550 24,217 AMN Healthcare Services, Inc. (NON) 573 9,976 Applera Corp.- Applied Biosystems Group 37 1,286 Apria Healthcare Group, Inc. (NON) 452 7,616 Astellas Pharma, Inc. (Japan) 100 4,230 AstraZeneca PLC (London Exchange) (United Kingdom) 895 39,081 Becton, Dickinson and Co. 322 27,193 Bio-Rad Laboratories, Inc. Class A (NON) 93 8,322 Biogen Idec, Inc. (NON) 427 26,794 Bristol-Myers Squibb Co. 524 11,942 Cephalon, Inc. (NON) 281 19,027 China Medical Technologies, Inc. ADR (China) 575 22,672 CIGNA Corp. 428 17,377 Corvel Corp. (NON) 218 7,850 Cubist Pharmaceuticals, Inc. (NON) 353 6,728 Cutera, Inc. (NON) 239 2,447 Cynosure, Inc. Class A (NON) 275 6,746 Cypress Bioscience, Inc. (NON) 507 4,127 Eclipsys Corp. (NON) 430 8,772 Eli Lilly and Co. 364 17,523 Emergent Biosolutions, Inc. (NON) 620 6,665 Enzon Pharmaceuticals, Inc. (NON) 1,268 11,158 eResearch Technology, Inc. (NON) 963 15,398 Forest Laboratories, Inc. (NON) 377 13,538 Gen-Probe, Inc. (NON) 207 11,787 Genoptix, Inc. (NON) 300 8,133 Haemonetics Corp. (NON) 133 7,496 Healthspring, Inc. (NON) 688 12,783 Hologic, Inc. (NON) 474 11,390 Humana, Inc. (NON) 627 32,008 Illumina, Inc. (NON) 235 18,443 Immucor, Inc. (NON) 288 7,727 Intuitive Surgical, Inc. (NON) 79 23,194 Invitrogen Corp. (NON) 194 8,916 Johnson & Johnson (SEG) 772 51,523 K-V Pharmceuticals Co. Class A (NON) 347 8,678 Kinetic Concepts, Inc. (NON) 215 9,337 King Pharmaceuticals, Inc. (NON) 596 6,115 LCA-Vision, Inc. 53 440 Luminex Corp. (NON) 460 10,230 Magellan Health Services, Inc. (NON) 512 20,608 Martek Biosciences Corp. (NON) 1,005 37,949 Medcath Corp. (NON) 262 5,685 Medicines Co. (NON) 164 3,001 Medicis Pharmaceutical Corp. Class A 128 3,044 Mentor Corp. 575 18,118 Merck & Co., Inc. 1,658 64,596 Meridian Bioscience, Inc. 396 11,615 Merit Medical Systems, Inc. (NON) 707 11,255 Myriad Genetics, Inc. (NON) 200 9,684 Neurocrine Biosciences, Inc. (NON) 645 3,180 Onyx Pharmaceuticals, Inc. (NON) 170 6,008 OSI Pharmaceuticals, Inc. (NON) 415 14,650 Owens & Minor, Inc. 190 9,021 Par Pharmaceutical Cos., Inc. (NON) 320 5,837 PDL BioPharma, Inc. 423 4,336 Pfizer, Inc. 1,699 32,893 Questcor Pharmaceuticals, Inc. (NON) 1,370 6,973 Quidel Corp. (NON) 747 12,751 Regeneron Pharmaceuticals, Inc. (NON) 365 7,264 Salix Pharmaceuticals, Ltd. (NON) 490 3,763 Schering-Plough Corp. 520 10,608 Sciele Pharma, Inc. (NON) 842 18,448 Sepracor, Inc. (NON) 440 9,508 Steris Corp. 574 17,364 Takeda Pharmaceutical Co., Ltd. (Japan) 600 34,769 Techne Corp. (NON) 193 15,151 United Therapeutics Corp. (NON) 157 14,995 UnitedHealth Group, Inc. 494 16,900 Varian Medical Systems, Inc. (NON) 376 17,875 Waters Corp. (NON) 310 19,071 WellCare Health Plans, Inc. (NON) 190 10,484 WellPoint, Inc. (NON) 243 13,564 Wyeth 846 37,622 Zoll Medical Corp. (NON) 278 10,078 Technology (3.1%) Accenture, Ltd. Class A (Bermuda) 28 1,143 Acme Packet, Inc. (NON) 746 6,721 Actuate Corp. (NON) 1,421 7,048 Advanced Analogic Technologies, Inc. (NON) 1,195 8,341 Advanced Energy Industries, Inc. (NON) 1,500 23,760 Advent Software, Inc. (NON) 520 22,344 Analogic Corp. 16 1,072 Anixter International, Inc. (NON) 165 10,727 Ansoft Corp. (NON) 284 10,360 ANSYS, Inc. (NON) 906 42,854 Apple Computer, Inc. (NON) 151 28,501 Applied Materials, Inc. 488 9,667 Arris Group, Inc. (NON) 2,480 23,213 Atheros Communications (NON) 279 9,324 AuthenTec, Inc. (NON) 600 8,178 Autodesk, Inc. (NON) 978 40,254 Avnet, Inc. (NON) 239 7,055 Avocent Corp. (NON) 440 8,681 Blackbaud, Inc. 583 13,794 Blackboard, Inc. (NON) 222 8,409 Blue Coat Systems, Inc. (NON) 1,029 18,645 BMC Software, Inc. (NON) 1,602 64,240 Brocade Communications Systems, Inc. (NON) 934 7,528 CACI International, Inc. Class A (NON) 200 10,194 Checkpoint Systems, Inc. (NON) 461 11,972 Chordiant Software, Inc. (NON) 1,443 9,264 Cisco Systems, Inc. (NON) (SEG) 3,496 93,413 CommScope, Inc. (NON) 235 12,890 Compuware Corp. (NON) 841 8,570 Comtech Telecommunications Corp. (NON) 240 11,112 Credence Systems Corp. (NON) 1,945 2,101 CSG Systems International, Inc. (NON) 848 11,261 Cubic Corp. 79 1,997 Cybersource Corp. (NON) 1,235 23,971 eBay, Inc. (NON) 547 16,415 Electronic Data Systems Corp. 1,380 33,796 EMC Corp. (NON) 1,888 32,927 Emulex Corp. (NON) 740 10,375 F5 Networks, Inc. (NON) 328 9,856 Factset Research Systems, Inc. 259 16,760 FEI Co. (NON) 392 9,188 Fuji Photo Film Cos., Ltd. (Japan) 500 18,399 Fujitsu, Ltd. (Japan) 1,000 8,099 Global Sources, Ltd. (Bermuda) (NON) 365 5,512 Hewlett-Packard Co. (SEG) 1,195 56,237 Hitachi, Ltd. (Japan) 6,000 43,134 Hutchinson Technology, Inc. (NON) 289 4,162 IBM Corp. 756 97,849 IHS, Inc. Class A (NON) 119 7,088 Immersion Corp. (NON) 41 351 Informatica Corp. (NON) 900 16,200 Intel Corp. (SEG) 2,715 62,934 Interwoven, Inc. (NON) 284 3,808 Intuit, Inc. (NON) 331 9,586 iRobot Corp. (NON) 500 7,010 Itron, Inc. (NON) 101 9,856 Jack Henry & Associates, Inc. 613 14,589 JDA Software Group, Inc. (NON) 1,025 20,910 Konica Corp. (Japan) 500 9,328 LTX Corp. (NON) 1,286 3,781 MEMC Electronic Materials, Inc. (NON) 364 24,992 Methode Electronics, Inc. Class A 342 3,912 Micrel, Inc. 1,200 11,520 Microsoft Corp. 3,903 110,533 MicroStrategy, Inc. (NON) 157 12,499 Mitsubishi Electric Corp. (Japan) 3,000 33,943 National Instruments Corp. 400 12,704 National Semiconductor Corp. 1,084 22,818 NEC Corp. (Japan) 1,000 5,311 NetApp, Inc. (NON) 546 13,311 NTT Data Corp. (Japan) 1 4,145 Nuance Communications, Inc. (NON) 613 12,088 NVIDIA Corp. (NON) 257 6,348 Omnicell, Inc. (NON) 119 1,580 Oracle Corp. (NON) 2,040 46,594 Palm, Inc. 84 509 Parametric Technology Corp. (NON) 1,367 25,672 Park Electrochemical Corp. 210 6,206 Photronics, Inc. (NON) 779 6,995 Plantronics, Inc. 300 7,287 Polycom, Inc. (NON) 769 19,163 Progress Software Corp. (NON) 410 12,767 PROS Holdings, Inc. (NON) 550 6,413 Qualcomm, Inc. 389 18,882 Radiant Systems, Inc. (NON) 590 8,000 SAIC, Inc. (NON) 249 4,963 Silicon Image, Inc. (NON) 1,500 10,545 Silicon Storage Technology, Inc. (NON) 609 1,979 SonicWall, Inc. (NON) 3,473 27,784 SPSS, Inc. (NON) 504 19,842 Sybase, Inc. (NON) 1,205 38,584 Sykes Enterprises, Inc. (NON) 947 19,612 Texas Instruments, Inc. 124 4,028 TIBCO Software, Inc. (NON) 270 2,084 Toshiba Corp. (Japan) 1,000 8,811 Trizetto Group (NON) 360 7,729 TTM Technologies, Inc. (NON) 1,657 24,126 United Online, Inc. 1,015 12,413 Varian Semiconductor Equipment (NON) 262 9,964 Varian, Inc. (NON) 243 13,484 Veeco Instruments, Inc. (NON) 449 8,634 Xilinx, Inc. 146 3,971 Yucheng Technologies, Ltd. (China) (NON) 870 11,510 Transportation (0.3%) Accuride Corp. (NON) 409 3,170 Alaska Air Group, Inc. (NON) 24 469 British Airways PLC (United Kingdom) (NON) 542 2,495 Deutsche Lufthansa AG (Germany) 581 15,064 Frontline, Ltd. (Bermuda) 641 39,790 Kirby Corp. (NON) 151 8,405 Orient Overseas International, Ltd. (Hong Kong) 1,500 10,111 Overseas Shipholding Group 213 16,840 Qantas Airways, Ltd. (Australia) 4,367 14,490 Ryder System, Inc. 265 19,459 Singapore Airlines, Ltd. (Singapore) 940 10,994 Singapore Maritime, Ltd. (Singapore) 13,000 16,045 SkyWest, Inc. 542 8,379 Utilities & Power (0.7%) Alliant Energy Corp. 306 11,487 Black Hills Corp. 28 987 Cleco Corp. 393 9,817 Constellation Energy Group, Inc. 168 14,487 Edison International 879 46,789 Electric Power Development Co. (Japan) 200 7,492 Enel SpA (Italy) 2,838 31,893 Energen Corp. 866 64,872 FirstEnergy Corp. 269 21,173 Mirant Corp. (NON) 45 1,828 National Grid PLC (United Kingdom) 1,027 15,172 Northwest Natural Gas Co. 168 7,659 Northwestern Corp. 393 10,418 OGE Energy Corp. 119 3,992 Ormat Technologies, Inc. 200 10,022 Osaka Gas Co., Ltd. (Japan) 2,000 7,265 PG&E Corp. 897 35,512 Portland General Electric Co. 699 16,364 Public Service Enterprise Group, Inc. 56 2,479 Questar Corp. 471 30,248 Singapore Petroleum Co., Ltd. (Singapore) 1,000 5,069 Terna SPA (Italy) 3,824 17,368 Tokyo Electric Power Co. (Japan) 1,400 34,124 Westar Energy, Inc. 79 1,896 WGL Holdings, Inc. 119 4,152 Total common stocks (cost $12,724,464) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.6%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, August 20, 2037 $195,662 U.S. Government Agency Mortgage Obligations (14.2%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from August 1, 2034 to November 1, 2036 195,015 201,468 5 1/2s, TBA, June 1, 2038 4,000,000 3,971,250 5 1/2s, TBA, July 1, 2035 1,000,000 990,000 5s, TBA, July 1, 2038 1,000,000 963,477 5s, TBA, June 1, 2038 2,000,000 1,931,875 Total U.S. government and agency mortgage obligations (cost $8,324,356) COLLATERALIZED MORTGAGE OBLIGATIONS (9.1%)(a) Principal amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $123,000 $115,989 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 15,000 14,868 Ser. 05-6, Class A2, 5.165s, 2047 23,000 23,022 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.993s, 2036 127,066 101,653 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 4.514s, 2022 7,000 5,670 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 94,441 73,664 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class H, 6.34s, 2030 6,000 4,226 Citigroup Ser. 08-C7, Class A2A, 6.034s, 2012 55,000 55,429 Citigroup Commercial Mortgage Trust Ser. 08-C7, Class A3, 6.095s, 2014 95,000 96,618 Commercial Mortgage Pass-Through Certificates Ser. 06-C7, Class A4, 5.768s, 2046 54,000 54,333 Countrywide Alternative Loan Trust Ser. 06-J8, Class A4, 6s, 2037 99,377 80,992 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 77,275 70,495 IFB Ser. 04-2CB, Class 1A5, Interest Only (IO), 5.208s, 2034 85,728 4,497 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.716s, 2035 58,893 48,292 Ser. 05-9, Class 1X, IO, 3.126s, 2035 21,384 422 Ser. 05-2, Class 2X, IO, 1.16s, 2035 10,866 208 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.811s, 2039 10,000 10,079 CS First Boston Mortgage Securities Corp. Ser. 97-C2, Class F, 7.46s, 2035 7,000 7,391 Fannie Mae Ser. 02-T12, Class A4, 9 1/2s, 2042 313 339 Ser. 02-T4, Class A4, 9 1/2s, 2041 1,281 1,420 Ser. 02-T6, Class A3, 9 1/2s, 2041 533 585 Ser. 04-T2, Class 1A4, 7 1/2s, 2043 1,020 1,094 Ser. 02-T19, Class A3, 7 1/2s, 2042 3,302 3,529 Ser. 01-T12, Class A2, 7 1/2s, 2041 749 795 Ser. 01-T3, Class A1, 7 1/2s, 2040 133 141 Ser. 01-T1, Class A1, 7 1/2s, 2040 136 146 Ser. 99-T2, Class A1, 7 1/2s, 2039 193 209 Ser. 03-W10, Class 1A1, 7 1/2s, 2032 2,373 2,532 Ser. 01-T4, Class A1, 7 1/2s, 2028 269 289 Ser. 02-26, Class A1, 7s, 2048 1,432 1,510 Ser. 04-T3, Class 1A3, 7s, 2044 2,849 3,015 Ser. 03-W3, Class 1A2, 7s, 2042 1,305 1,378 Ser. 02-T16, Class A2, 7s, 2042 1,421 1,502 Ser. 02-14, Class A1, 7s, 2042 2,212 2,329 Ser. 01-T10, Class A1, 7s, 2041 1,320 1,388 Ser. 04-W1, Class 2A2, 7s, 2033 5,906 6,249 Ser. 371, Class 2, IO, 6 1/2s, 2036 1,308,019 335,741 IFB Ser. 04-51, Class XP, IO, 5.308s, 2034 103,347 11,574 IFB Ser. 04-17, Class ST, IO, 5.208s, 2034 152,235 18,934 IFB Ser. 08-7, Class SA, IO, 5.158s, 2038 223,440 28,104 IFB Ser. 08-36, Class YI, IO, 4.808s, 2036 117,574 12,217 IFB Ser. 03-130, Class BS, IO, 4.658s, 2033 156,506 15,506 IFB Ser. 03-34, Class WS, IO, 4.608s, 2029 151,697 13,126 IFB Ser. 06-123, Class UI, IO, 4.348s, 2037 81,849 7,548 IFB Ser. 07-15, Class BI, IO, 4.308s, 2037 128,694 11,706 IFB Ser. 05-29, Class SX, IO, 4.308s, 2035 66,252 5,831 IFB Ser. 04-92, Class S, IO, 4.308s, 2034 198,528 16,657 IFB Ser. 06-104, Class EI, IO, 4.298s, 2036 82,403 7,453 IFB Ser. 06-116, Class LS, IO, 4.258s, 2036 231,173 20,769 IFB Ser. 04-92, Class SQ, IO, 4.257s, 2034 82,821 7,849 IFB Ser. 06-111, Class SA, IO, 4.228s, 2036 659,633 61,071 IFB Ser. 07-106, Class SM, IO, 4.068s, 2037 156,937 11,697 IFB Ser. 06-79, Class SH, IO, 4.058s, 2036 187,616 16,710 IFB Ser. 08-11, Class SC, IO, 3.888s, 2038 106,026 8,817 IFB Ser. 08-13, Class SA, IO, 3.828s, 2038 347,196 24,575 IFB Ser. 05-74, Class SE, IO, 3.708s, 2035 109,420 6,668 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-42, Class A6, 9 1/2s, 2042 293 331 Ser. T-51, Class 2A, 7 1/2s, 2042 12,828 13,665 Ser. T-42, Class A5, 7 1/2s, 2042 595 635 Ser. T-60, Class 1A2, 7s, 2044 6,562 6,940 Ser. T-41, Class 2A, 7s, 2032 353 371 IFB Ser. T-56, Class 2ASI, IO, 5.708s, 2043 10,459 1,177 Freddie Mac IFB Ser. 3226, Class TY, 11.436s, 2036 63,472 65,472 IFB Ser. 3012, Class FS, 10.589s, 2035 77,627 77,594 IFB Ser. 2777, Class SJ, IO, 4.736s, 2017 80,855 5,666 IFB Ser. 3194, IO, 4.586s, 2036 392,520 31,518 IFB Ser. 3370, Class TS, IO, 4.156s, 2037 193,223 15,080 IFB Ser. 3033, Class SG, IO, 4.136s, 2035 79,897 7,253 IFB Ser. 2877, Class WS, IO, 4.086s, 2034 186,268 12,159 IFB Ser. 3424, Class XI, IO, 4.056s, 2036 132,025 11,560 IFB Ser. 3261, Class SA, IO, 3.916s, 2037 194,348 16,520 IFB Ser. 3311, Class PI, IO, 3.896s, 2037 91,466 8,731 IFB Ser. 3265, Class SC, IO, 3.896s, 2037 188,524 14,169 IFB Ser. 3375, Class MS, IO, 3.886s, 2037 268,306 19,997 IFB Ser. 3424, Class TI, IO, 3.866s, 2035 227,769 16,799 Government National Mortgage Association IFB Ser. 08-29, Class SA, IO, 5.301s, 2038 334,588 31,891 IFB Ser. 06-61, Class SM, IO, 4.901s, 2036 108,301 8,506 IFB Ser. 06-62, Class SA, IO, 4.861s, 2036 79,506 6,671 IFB Ser. 06-64, Class SB, IO, 4.861s, 2036 79,313 7,138 IFB Ser. 04-26, Class IS, IO, 4.695s, 2034 68,811 4,665 IFB Ser. 07-47, Class SA, IO, 4.595s, 2036 166,541 16,703 IFB Ser. 07-35, Class NY, IO, 4.395s, 2035 110,000 8,972 IFB Ser. 07-14, Class SB, IO, 4.321s, 2037 280,780 22,638 IFB Ser. 05-84, Class AS, IO, 4.321s, 2035 152,902 12,519 IFB Ser. 07-40, Class SB, IO, 4.271s, 2037 161,772 11,534 IFB Ser. 07-53, Class SY, IO, 4.256s, 2037 134,247 12,523 IFB Ser. 04-88, Class S, IO, 4.221s, 2032 64,009 3,938 IFB Ser. 07-51, Class SG, IO, 4.101s, 2037 165,296 11,289 IFB Ser. 07-64, Class AI, IO, 4.071s, 2037 83,586 5,542 IFB Ser. 07-74, Class SI, IO, 4.065s, 2037 94,652 6,436 IFB Ser. 08-2, Class SB, IO, 4.041s, 2038 348,020 21,371 IFB Ser. 08-4, Class SA, IO, 4.037s, 2038 432,169 26,281 IFB Ser. 07-78, Class SA, IO, 4.025s, 2037 326,841 22,011 IFB Ser. 07-59, Class SA, IO, 4.021s, 2037 200,463 11,790 IFB Ser. 06-26, Class S, IO, 4.021s, 2036 494,558 36,070 IFB Ser. 08-9, Class SK, IO, 4.001s, 2038 221,907 17,437 IFB Ser. 08-2, Class SM, IO, 3.995s, 2038 227,178 16,258 IFB Ser. 07-36, IO, 3.991s, 2037 657,549 47,344 IFB Ser. 07-36, Class SG, IO, 3.991s, 2037 1,040,971 75,470 IFB Ser. 05-71, Class SA, IO, 3.855s, 2035 201,167 14,239 IFB Ser. 06-16, Class SX, IO, 3.811s, 2036 173,676 11,328 IFB Ser. 05-17, Class S, IO, 3.701s, 2035 87,810 6,147 IFB Ser. 08-40, Class SA, IO, 3.7s, 2038 513,000 35,995 IFB Ser. 07-25, Class KS, IO, 3.695s, 2037 92,762 7,088 IFB Ser. 07-62, Class S, IO, 3.645s, 2037 108,194 6,167 IFB Ser. 05-3, Class SN, IO, 3.621s, 2035 250,019 15,626 IFB Ser. 04-41, Class SG, IO, 3.521s, 2034 252,563 10,845 FRB Ser. 07-71, Class TA, zero %, 2037 15,358 17,390 FRB Ser. 07-33, Class TB, zero %, 2037 75,267 67,764 Greenpoint Mortgage Funding Trust Ser. 05-AR1, Class X1, IO, 3.617s, 2045 15,256 393 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 38,000 38,108 Ser. 04-GG2, Class A6, 5.396s, 2038 10,000 9,896 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.212s, 2040 145,680 2,882 Holmes Financing PLC FRB Ser. 10A, Class 4A1, 2.793s, 2040 (United Kingdom) 985,000 955,253 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.138s, 2037 157,691 130,884 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 6.332s, 2036 38,962 31,072 FRB Ser. 07-AR9, Class 2A1, 6.077s, 2037 124,748 98,551 FRB Ser. 07-AR15, Class 1A1, 6.252s, 2037 126,023 99,558 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.945s, 2036 87,693 70,154 FRB Ser. 06-A6, Class 1A1, 2.553s, 2036 69,335 53,137 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-CB14, Class A4, 5.481s, 2044 10,000 9,808 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 1,735 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A4, 5.858s, 2040 500,000 501,042 Ser. 04-C7, Class A6, 4.786s, 2029 10,000 9,561 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.169s, 2040 393,185 3,453 Ser. 06-C1, Class XCL, IO, 0.087s, 2041 343,502 3,046 Lehman Mortgage Trust IFB Ser. 06-6, Class 1A3, IO, 4.108s, 2036 45,345 3,121 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 77,941 50,662 Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.28s, 2043 12,000 12,256 Permanent Master Issuer PLC FRB Ser. 07-1, Class 4A, 2.793s, 2033 (United Kingdom) 176,000 168,150 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.694s, 2036 44,352 34,373 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 3.868s, 2037 85,521 5,361 Ser. 07-4, Class 1A4, IO, 1s, 2037 85,521 2,275 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 451,000 449,004 Ser. 04-C15, Class A4, 4.803s, 2041 10,000 9,568 Total collateralized mortgage obligations (cost $5,132,954) CONVERTIBLE BONDS AND NOTES (5.0%)(a) Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 $115,000 $89,700 Arris Group, Inc. cv. sr. unsec. notes 2s, 2026 120,000 106,896 BankUnited Financial Corp. cv. sr. notes 3 1/8s, 2034 71,000 36,920 Borland Software Corp. 144A cv. sr. notes 2 3/4s, 2012 78,000 53,723 Boston Private Financial Holdings, Inc. cv. sr. unsec. notes 3s, 2027 100,000 88,000 Charming Shoppes cv. sr. unsec. notes 1 1/8s, 2014 120,000 77,850 Chiquita Brands International cv. sr. unsec. notes 4 1/4s, 2016 70,000 89,513 Countrywide Financial Corp. 144A cv. company guaranty sr. unsec. notes FRN Ser. A, 0.758s, 2037 110,000 102,850 Cray, Inc. cv. sr. sub. notes 3s, 2024 70,000 62,913 CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 110,000 82,225 EPIX Medical, Inc. cv. sr. notes 3s, 2024 120,000 72,600 ExpressJet Holdings, Inc. cv. company guaranty 4 1/4s, 2023 70,000 57,750 Fleetwood Enterprises, Inc. cv. sr. sub. notes 5s, 2023 95,000 91,556 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 100,000 82,000 International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 68,000 119,850 Jazz Technologies, Inc. cv. company guaranty 8s, 2011 50,000 34,500 JetBlue Airways Corp. cv. sr. bonds 3 1/2s, 2033 85,000 83,513 KKR Financial Holdings, LLC 144A cv. sr. unsec. notes 7s, 2012 89,000 74,662 Legg Mason, Inc. cv. unsec. sr. notes 5.6s, 2021 875 42,704 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 100,000 86,625 LSI Logic Corp. cv. sub. notes 4s, 2010 70,000 68,425 Mentor Graphics Corp. cv. sub. notes FRN 4.434s, 2023 140,000 137,200 MGIC Investment Corp. 144A cv. jr. unsec. sub. debs 9s, 2063 90,000 109,017 NII Holdings, Inc. cv. unsec. notes 3 1/8s, 2012 100,000 86,375 Omnicare, Inc. cv. debs. Ser. OCR, 3 1/4s, 2035 110,000 80,163 Pier 1 Imports, Inc. cv. sr. unsec. notes company guaranty stepped-coupon 6 3/8s (6 1/8s, 2/15/11) 2036 (STP) 45,000 39,431 Pier 1 Imports, Inc. 144A cv. sr. unsec. notes company guaranty stepped-coupon 6 3/8s (6 1/8s, 2/15/11) 2036 (STP) 100,000 87,625 Rewards Network, Inc. cv. sub. debs. 3 1/4s, 2023 100,000 91,500 RF Micro Devices, Inc. cv. unsec. sub notes 1s, 2014 80,000 59,000 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 30,000 32,700 Safeguard Scientifics, Inc. cv. sr. notes 2 5/8s, 2024 160,000 129,200 Sinclair Broadcast Group, Inc. cv. bonds 6s, 2012 115,000 102,350 Sunstone Hotel Partnership, LLC 144A cv. company guaranty 4.6s, 2027 (R) 90,000 74,633 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 90,000 102,150 WESCO International, Inc. cv. sr. unsec. company guaranty debs. 1 3/4s, 2026 94,000 81,310 Total convertible bonds and notes (cost $2,836,631) CONVERTIBLE PREFERRED STOCKS (4.9%)(a) Shares Value AES Trust III $3.375 cv. pfd. 1,555 $76,487 Ambac Financial Group, Inc. $4.75 cv. pfd. 580 18,386 Bank of America Corp. Ser. L, 7.25% cv. pfd. 81 81,812 Bunge, Ltd. 5.125% cum. cv. pfd. 100 108,500 Chesapeake Energy Corp. $4.50 cum. cv. pfd. 1,075 145,663 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 1,930 82,025 Crown Castle International Corp. $3.125 cum. cv. pfd. 1,970 119,185 Edge Petroleum Ser. A, $2.875 cum. cv. pfd. 1,630 52,568 El Paso Energy Capital Trust I $2.375 cv. pfd. 2,180 91,288 Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 1,728 43,632 Entergy Corp. $3.813 cv. pfd. 1,875 132,422 Fannie Mae Ser. 04-1, 5.375% cv. pfd. 1 70,875 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 5,210 102,898 Fannie Mae Ser. 08-1, $4.375 cv. pfd. 1,490 74,314 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 3,950 131,831 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 812 134,082 General Motors Corp. $1.563 cum. cv. pfd. 5,580 92,419 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. 52 56,420 Lucent Technologies Capital Trust I 7.75% cum. cv. pfd. 107 85,600 McMoRan Exploration Co. $6.75 cum. cv. pfd. 415 89,295 Mylan, Inc. 6.50% cv. pfd. 55 51,703 Nationwide Health Properties, Inc. $7.75 cv. pfd. 785 121,706 Newell Financial Trust I $2.625 cum. cv. pfd. 1,610 72,551 Retail Ventures, Inc. $3.312 cv. pfd. 1,545 50,406 Schering-Plough Corp. 6.00% cum. cv. pfd. 415 81,025 Six Flags, Inc. $1.813 cum. cv. pfd. 3,360 43,155 Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. 4,230 85,129 Stanley Works (The) FRN 6.975% units cv. pfd. ARP 178,000 150,321 Universal Corp. 6.75% cv. pfd. 51 62,921 Vale Capital, Ltd. Ser. RIO, $2.75 cv. pfd. (Cayman Islands) 1,445 107,020 Vale Capital, Ltd. Ser. RIO P, $2.75 cv. pfd. (Cayman Islands) 385 28,081 Wachovia Corp. Ser. L, Class A, 7.50% cv. pfd. 80 84,734 Washington Mutual, Inc. Ser. R, 7.75% cv. pfd. 55 41,862 Total convertible preferred stocks (cost $2,885,641) FOREIGN GOVERNMENT BONDS AND NOTES (1.7%)(a) Principal amount Value Austria (Republic of) notes Ser. EMTN, 3 3/8s, 2012 CHF 140,000 $136,651 Austria (Republic of) 144A notes Ser. EMTN, 3.8s, 2013 EUR 52,000 78,479 Denmark (Kingdom of) bonds 6s, 2009 DKK 149,000 31,619 France (Government of) bonds 5 1/2s, 2029 EUR 63,000 105,516 France (Government of) bonds 4s, 2013 EUR 32,974 50,411 Ireland (Republic of) bonds 5s, 2013 EUR 30,000 47,665 Japan (Government of) CPI Linked bonds Ser. 12, 1.2s, 2017 JPY 2,424,000 22,668 Japan (Government of) CPI Linked bonds Ser. 8, 1s, 2016 JPY 23,711,500 219,709 Netherlands (Government of) bonds 5s, 2012 EUR 70,000 111,110 Norwegian (Government of) bonds 5 1/2s, 2009 NOK 300,000 58,650 Spain (Government of) bonds 6.15s, 2013 EUR 26,000 43,251 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 125,000 23,329 United Kingdom treasury bonds 4 1/4s, 2036 GBP 31,000 57,620 Total foreign government bonds and notes (cost $839,440) ASSET-BACKED SECURITIES (0.7%)(a) Principal amount Value Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 $1,000 $966 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 54,211 35,356 Ser. 99-B, Class A-5, 7.44s, 2020 149,369 94,103 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-HE4, Class M11, 4.893s, 2035 5,000 500 Green Tree Financial Corp. Ser. 96-6, Class M1, 7.95s, 2027 28,000 24,441 Ser. 96-3, Class A5, 7.35s, 2027 2,478 2,421 Ser. 97-3, Class A6, 7.32s, 2028 4,420 4,724 Ser. 97-6, Class M1, 7.21s, 2029 21,000 15,320 Ser. 97-3, Class A5, 7.14s, 2028 9,806 9,934 Ser. 93-4, Class A5, 7.05s, 2019 14,008 13,852 Ser. 98-4, Class A7, 6.87s, 2030 1,807 1,826 Ser. 98-2, Class A6, 6.81s, 2027 2,454 2,283 Ser. 99-3, Class A7, 6.74s, 2031 11,000 10,215 FRN 6.53s, 2030 6,326 5,475 Ser. 98-6, Class A7, 6.45s, 2030 29,078 29,659 Ser. 98-2, Class A5, 6.24s, 2016 1,772 1,599 Ser. 98-4, Class A5, 6.18s, 2030 14,753 13,235 Ser. 99-1, Class A5, 6.11s, 2023 33,483 32,284 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A5, 5.873s, 2022 11,252 10,805 Ser. 01-B, Class A4, 5.27s, 2018 28,129 24,737 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 320 290 Ser. 04-B, Class C, 3.93s, 2012 333 303 Oakwood Mortgage Investors, Inc. Ser. 01-D, Class A3, 5.9s, 2022 60,827 45,012 Option One Mortgage Loan Trust FRB Ser. 05-4, Class M11, 4.893s, 2035 3,000 330 Residential Asset Securities Corp. 144A FRB Ser. 05-KS10, Class B, 5.143s, 2035 5,000 250 Soundview Home Equity Loan Trust 144A FRB Ser. 05-4, Class M10, 4.893s, 2036 3,000 120 WFS Financial Owner Trust Ser. 05-1, Class D, 4.09s, 2012 404 400 Total asset-backed securities (cost $412,826) UNITS (0.3%)(a) Units Value Elf Special Financing, Ltd. 144A cv. units FRN Ser. B, 3.15s, 2009 (Cayman Islands) 10,000 $102,339 Hercules, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2009 120,000 90,000 Total units (cost $216,523) PURCHASED OPTIONS OUTSTANDING (0.2%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $453,000 $23,243 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 453,000 13,522 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing on November 12, 2019. Nov-09/5.355 453,000 23,243 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 453,000 13,522 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to receive a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 453,000 23,542 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the right to pay a fixed rate of 5.37% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.37 453,000 13,314 Total purchased options outstanding (cost $98,302) INVESTMENT COMPANIES (0.1%)(a) Shares Value Harris & Harris Group, Inc. (NON) 383 $3,053 iShares Russell 2000 Growth Index Fund 400 32,296 iShares Russell 2000 Value Index Fund 400 28,112 Total investment companies (cost $60,276) SENIOR LOANS (0.1%)(a)(c) (cost $57,473) Principal amount Value Residential Capital, LLC bank term loan FRN 4.06s, 2008 $60,000 SHORT-TERM INVESTMENTS (16.1%)(a) (cost $9,104,407) Shares Value Putnam Prime Money Market Fund (e) 9,104,407 TOTAL INVESTMENTS Total investments (cost $64,517,135)(b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/08 (aggregate face value $8,328,761) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $176,045 $166,792 7/16/08 $9,253 British Pound 1,181,294 1,176,759 6/18/08 4,535 Canadian Dollar 543,634 533,157 7/16/08 10,477 Danish Krone 17,342 16,949 6/18/08 393 Euro 6,071,135 5,922,163 6/18/08 148,972 Hungarian Forint 40,999 36,561 6/18/08 4,438 Japanese Yen 86,690 86,745 8/20/08 (55) Mexican Peso 68,498 66,815 7/16/08 1,683 Polish Zloty 91,005 84,837 6/18/08 6,168 Swedish Krona 130,313 126,551 6/18/08 3,762 Swiss Franc 110,541 111,432 6/18/08 (891) Total FORWARD CURRENCY CONTRACTS TO SELL at 5/31/08 (aggregate face value $14,798,262) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $1,536,592 $1,507,115 7/16/08 $(29,477) British Pound 3,145,503 3,109,206 6/18/08 (36,297) Canadian Dollar 544,338 537,513 7/16/08 (6,825) Danish Krone 32,558 32,531 6/18/08 (27) Euro 8,238,930 8,216,047 6/18/08 (22,883) Hong Kong Dollar 3,390 3,394 8/20/08 4 Japanese Yen 242,820 243,006 8/20/08 186 Mexican Peso 68,498 67,052 7/16/08 (1,446) New Zealand Dollar 436,036 427,064 7/16/08 (8,972) Norwegian Krone 111,852 110,538 6/18/08 (1,314) Polish Zloty 91,005 88,680 6/18/08 (2,325) Singapore Dollar 41,265 40,858 8/20/08 (407) Swedish Krona 161,738 161,427 6/18/08 (311) Swiss Franc 251,883 253,831 6/18/08 1,948 Total FUTURES CONTRACTS OUTSTANDING at 5/31/08 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 18 $12,063,826 Jun-08 $43,480 Canadian Government Bond 10 yr (Long) 4 473,155 Sep-08 (2,150) Euro-Bobl 5 yr (Short) 1 166,723 Sep-08 (111) Euro-Bund 10 yr (Long) 8 1,394,509 Sep-08 (1,018) Euro-Dollar 90 day (Long) 9 2,189,194 Jun-08 6,270 Euro-Dollar 90 day (Short) 3 721,500 Sep-09 6,354 Euro-Dollar 90 day (Short) 3 719,813 Dec-09 5,880 Euro-Euribor Interest Rate 90 day (Long) 1 369,894 Jun-08 (372) Euro-Euribor Interest Rate 90 day (Long) 1 369,466 Dec-08 (1,422) Euro-Euribor Interest Rate 90 day (Long) 1 369,757 Mar-09 (2,083) Euro-Euribor Interest Rate 90 day (Long) 1 370,107 Jun-09 (2,238) Euro-Euribor Interest Rate 90 day (Long) 1 370,535 Sep-09 (2,200) Euro-Euribor Interest Rate 90 day (Long) 1 370,827 Dec-09 (1,947) Euro-Euribor Interest Rate 90 day (Long) 1 371,216 Mar-10 (1,713) Euro-Schatz 2 yr (Long) 1 159,957 Jun-08 (1,279) Euro-Schatz 2 yr (Long) 13 2,081,771 Sep-08 (526) Japanese Government Bond 10 yr (Long) 2 2,550,266 Jun-08 (86,123) Japanese Government Bond 10 yr Mini (Long) 5 637,661 Jun-08 (17,754) Sterling Interest Rate 90 day (Long) 1 232,735 Dec-08 (1,525) Sterling Interest Rate 90 day (Long) 3 698,798 Mar-09 (6,024) Sterling Interest Rate 90 day (Long) 11 2,563,622 Jun-09 (23,348) Sterling Interest Rate 90 day (Long) 7 1,631,483 Sep-09 (13,212) U.K. Gilt 10 yr (Short) 6 1,257,213 Sep-08 6,757 Russell 2000 Index Mini (Short) 59 4,417,330 Jun-08 (459,021) S&P 500 Index E-Mini (Long) 103 7,212,575 Jun-08 394,581 S&P 500 Index E-Mini (Short) 17 1,190,425 Jun-08 (14,013) S&P Mid Cap 400 Index E-Mini (Long) 1 88,250 Jun-08 11,378 U.S. Treasury Bond 20 yr (Long) 53 6,015,500 Sep-08 (27,508) U.S. Treasury Note 2 yr (Short) 201 42,335,625 Sep-08 55,303 U.S. Treasury Note 5 yr (Short) 9 989,438 Sep-08 7,036 U.S. Treasury Note 10 yr (Long) 19 2,135,719 Sep-08 (14,203) Total WRITTEN OPTIONS OUTSTANDING at 5/31/08 (premiums received $39,487) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. $302,000 Dec-08/5.00 $10,528 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.00% versus the three month USD-LIBOR-BBA maturing on December 19, 2018. 302,000 Dec-08/5.00 7,130 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 159,000 May-12/5.51 8,653 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 159,000 May-12/5.51 7,163 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 79,500 May-12/5.515 4,347 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.515% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 79,500 May-12/5.515 3,571 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to pay a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 32,000 May-12/5.52 1,752 Option on an interest rate swap with Lehman Brothers Special Financing, Inc. for the obligation to receive a fixed rate of 5.52% versus the three month USD-LIBOR-BBA maturing on May 14, 2022. 32,000 May-12/5.52 1,432 Total TBA SALE COMMITMENTS OUTSTANDING at 5/31/08 (proceeds receivable $1,971,133) (Unaudited) Principal Settlement Agency amount date Value FNMA, 5s, June 1, 2038 $1,000,000 6/12/08 $965,938 FNMA, 5 1/2s, June 1, 2038 1,000,000 6/12/08 992,812 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/08 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $50,000 $ 5/31/16 5.58909% 3 month USD-LIBOR-BBA $(3,492) 244,000 5/8/28 4.95% 3 month USD-LIBOR-BBA 2,337 355,000 5/15/18 4.48% 3 month USD-LIBOR-BBA 5,723 Citibank, N.A. GBP 10,000 (F) 8/21/36 4.40% 6 month GBP-LIBOR-BBA 1,401 JPY 5,300,000 9/11/16 1.8675% 6 month JPY-LIBOR-BBA (234) $421,000 10/26/12 4.6275% 3 month USD-LIBOR-BBA (9,256) 338,000 11/9/09 4.387% 3 month USD-LIBOR-BBA (5,849) 347,000 11/9/17 5.0825% 3 month USD-LIBOR-BBA (11,704) AUD 380,000 12/11/17 6 month AUD-BBR-BBSW 7.04% (7,410) Citibank, N.A., London JPY 16,000,000 2/10/16 6 month JPY-LIBOR-BBA 1.755% 60 Credit Suisse International CHF 130,000 3/13/18 6 month CHF-LIBOR-BBA 3.3175% (3,329) CHF 570,000 3/15/10 2.59% 6 month CHF-LIBOR-BBA 5,513 CHF 570,000 3/15/10 2.6625% 6 month CHF-LIBOR-BBA 4,738 CHF 130,000 3/14/18 6 month CHF-LIBOR-BBA 3.3% (3,515) JPY 25,000,000 10/10/37 6 month JPY-LIBOR-BBA 2.58625% (81) JPY 115,000,000 10/10/12 1.45375% 6 month JPY-LIBOR-BBA 1,756 $200,000 10/9/37 3 month USD-LIBOR-BBA 5.461% 11,832 EUR 1,900,000 10/9/09 6 month EUR-EURIBOR-Reuters 4.5125% 42,864 $2,700,000 10/9/09 3 month USD-LIBOR-BBA 4.778% 65,129 1,500,000 10/9/17 3 month USD-LIBOR-BBA 5.233% 71,579 EUR 200,000 10/9/17 4.684% 6 month EUR-EURIBOR-Reuters (4,015) EUR 300,000 10/9/37 6 month EUR-EURIBOR-Reuters 4.841% 239 GBP 100,000 10/9/09 6 month GBP-LIBOR-BBA 5.78% (518) GBP 100,000 10/5/37 6 month GBP-LIBOR-BBA 4.92% 3,745 CHF 260,000 11/17/11 2.5125% 6 month CHF-LIBOR-BBA 3,751 Deutsche Bank AG EUR 140,000 (E) 4/26/38 6 month EUR-EURIBOR-Reuters 5.065% (1,326) EUR 1,190,000 (E) 4/30/12 6 month EUR-EURIBOR-Reuters 4.31% (8,681) EUR 1,030,000 (E) 4/30/15 4.475% 6 month EUR-EURIBOR-Reuters 9,100 EUR 290,000 (E) 4/30/20 6 month EUR-EURIBOR-Reuters 4.7975% (2,558) HUF 4,965,000 10/3/11 8.18% 6 month HUF-BUBOR-REUTERS (787) Goldman Sachs International SEK 2,570,000 (E) 3/2/11 3 month SEK-STIBOR-SIDE 4.2475% (6,647) SEK 620,000 (E) 3/4/19 4.80% 3 month SEK-STIBOR-SIDE 2,020 EUR 680,000 3/26/10 6 month EUR-EURIBOR-Reuters 4.129% (16,353) GBP 570,000 3/29/10 6 month GBP-LIBOR-BBA 5.25% (15,422) GBP 130,000 3/27/18 5.0675% 6 month GBP-LIBOR-BBA 7,711 $1,016,000 4/3/18 3 month USD-LIBOR-BBA 4.19% (37,448) CHF 870,000 4/5/10 2.89% 6 month CHF-LIBOR-BBA 5,284 CHF 200,000 4/3/18 6 month CHF-LIBOR-BBA 3.42% (3,666) CHF 280,000 4/1/10 2.9% 6 month CHF-LIBOR-BBA 1,624 CHF 60,000 4/2/18 6 month CHF-LIBOR-BBA 3.44% (1,000) $144,000 4/23/18 4.43% 3 month USD-LIBOR-BBA 2,757 172,000 5/19/18 4.525% 3 month USD-LIBOR-BBA 2,219 3,112,000 5/30/28 5.014% 3 month USD-LIBOR-BBA 8,054 391,000 4/11/12 3.1825% 3 month USD-LIBOR-BBA 11,283 JPY 100,830,000 5/7/10 6 month JPY-LIBOR-BBA 1.09125% (2,778) JPY 22,180,000 (E) 5/7/18 2.205% 6 month JPY-LIBOR-BBA 1,763 JPY 4,800,000 6/10/16 1.953% 6 month JPY-LIBOR-BBA (689) $500,000 3/10/10 4.779% 3 month USD-LIBOR-BBA (14,184) 500,000 (E) 3/8/12 3 month USD-LIBOR-BBA 4.99% 3,510 280,300 9/19/09 3 month USD-LIBOR-BBA 4.763% 6,959 578,000 9/21/09 3 month USD-LIBOR-BBA 4.60% 12,748 161,100 9/21/17 5.149% 3 month USD-LIBOR-BBA (6,837) GBP 60,000 (E) 1/25/38 4.41% 6 month GBP-LIBOR-BBA (2,460) CHF 590,000 2/4/13 6 month CHF-LIBOR-BBA 2.8125% (14,128) EUR 380,000 2/4/13 4.0525% 6 month EUR-EURIBOR-Reuters 17,480 GBP 60,000 (E) 1/7/38 4.33625% 6 month GBP-LIBOR-BBA (1,730) JPMorgan Chase Bank, N.A. $298,000 4/8/13 3 month USD-LIBOR-BBA 3.58406% (7,543) 1,017,000 5/7/13 3.9325% 3 month USD-LIBOR-BBA 11,535 100,000 6/27/17 3 month USD-LIBOR-BBA 5.712% 9,988 70,000 10/10/13 5.054% 3 month USD-LIBOR-BBA (2,850) 90,000 10/10/13 5.09% 3 month USD-LIBOR-BBA (3,842) 900,000 7/30/12 3 month USD-LIBOR-BBA 5.2825% 55,312 324,000 12/20/16 3 month USD-LIBOR-BBA 5.075% 16,709 222,000 9/11/27 5.27% 3 month USD-LIBOR-BBA (7,878) 112,000 5/4/16 5.62375% 3 month USD-LIBOR-BBA (8,254) JPY 30,000,000 6/6/13 1.83% 6 month JPY-LIBOR-BBA (4,775) $578,000 9/21/09 3 month USD-LIBOR-BBA 4.6125% 12,853 161,100 9/21/17 5.15% 3 month USD-LIBOR-BBA (6,850) 456,000 10/30/12 4.68375% 3 month USD-LIBOR-BBA (11,079) 338,000 11/9/09 4.3975% 3 month USD-LIBOR-BBA (5,902) 347,000 11/9/17 5.0895% 3 month USD-LIBOR-BBA (11,893) 1,615,000 11/30/17 4.705% 3 month USD-LIBOR-BBA (5,400) 429,000 1/24/18 4.135% 3 month USD-LIBOR-BBA 13,258 572,000 1/24/18 4.175% 3 month USD-LIBOR-BBA 15,812 572,000 1/24/18 4.1625% 3 month USD-LIBOR-BBA 16,392 268,000 1/31/18 3 month USD-LIBOR-BBA 4.25% (5,840) Lehman Brothers Special Financing, Inc. 177,000 (1,065) 2/26/18 3 month USD-LIBOR-BBA 4.65% 669 130,000 (E) 3/26/38 5.05% 3 month USD-LIBOR-BBA 4,814 260,000 (E) 3/22/38 5.29% 3 month USD-LIBOR-BBA 4,940 EUR 180,000 (E) 3/22/38 6 month EUR-EURIBOR-Reuters 4.864% (6,098) $4,000,000 3/25/13 3 month USD-LIBOR-BBA 3.2292% (161,411) 1,400,000 3/25/38 4.583% 3 month USD-LIBOR-BBA 107,031 GBP 450,000 3/22/10 6 month GBP-LIBOR-BBA 5.075% (15,104) GBP 130,000 3/20/18 4.99% 6 month GBP-LIBOR-BBA 9,270 EUR 110,000 (E) 3/29/38 6 month EUR-EURIBOR-Reuters 4.9625% (2,399) $76,000 4/3/18 4.087% 3 month USD-LIBOR-BBA 3,435 EUR 1,200,000 (E) 4/12/12 6 month EUR-EURIBOR-Reuters 4.10% (15,641) EUR 1,030,000 (E) 4/13/15 4.31% 6 month EUR-EURIBOR-Reuters 19,625 EUR 290,000 (E) 4/13/20 6 month EUR-EURIBOR-Reuters 4.6575% (6,983) $21,391,000 5/30/10 3 month USD-LIBOR-BBA 3.4275% (2,609) 65,000 4/16/18 3 month USD-LIBOR-BBA 4.405% (1,324) 210,000 (E) 4/26/38 5.3325% 3 month USD-LIBOR-BBA 3,284 EUR 730,000 (E) 6/3/18 6 month EUR-EURIBOR-Reuters 4.912% $1,084,000 (E) 6/3/18 5.28% 3 month USD-LIBOR-BBA 10,369,000 6/3/10 3 month USD-LIBOR-BBA 3.41% 1,592,000 6/3/38 5.0975% 3 month USD-LIBOR-BBA 1,007,000 6/14/17 3 month USD-LIBOR-BBA 5.8725% 113,819 15,000 8/3/08 3 month USD-LIBOR-BBA 5.425% 301 23,000 8/3/11 5.445% 3 month USD-LIBOR-BBA (1,455) 8,000 8/3/16 5.5675% 3 month USD-LIBOR-BBA (675) 277,000 10/23/08 3 month USD-LIBOR-BBA 5.26% 3,243 111,000 10/23/16 3 month USD-LIBOR-BBA 5.3275% 6,002 277,000 10/23/08 5.255% 3 month USD-LIBOR-BBA (3,236) 111,000 10/23/16 5.325% 3 month USD-LIBOR-BBA (5,983) 967,000 8/31/09 3 month USD-LIBOR-BBA 4.89% 32,829 204,000 8/31/27 5.4925% 3 month USD-LIBOR-BBA (14,735) 204,000 9/4/27 5.4475% 3 month USD-LIBOR-BBA (11,888) 967,000 9/4/09 3 month USD-LIBOR-BBA 4.836% 24,212 1,049,000 9/11/09 3 month USD-LIBOR-BBA 4.6525% 23,555 186,900 9/19/09 3 month USD-LIBOR-BBA 4.755% 4,618 578,000 9/24/09 3 month USD-LIBOR-BBA 4.695% 13,594 161,100 9/24/17 5.285% 3 month USD-LIBOR-BBA (8,542) 421,000 10/26/12 4.61375% 3 month USD-LIBOR-BBA (9,015) JPY 8,700,000 6/10/16 1.7775% 6 month JPY-LIBOR-BBA (92) $338,000 11/9/09 4.403% 3 month USD-LIBOR-BBA (5,930) 347,000 11/9/17 5.067% 3 month USD-LIBOR-BBA (11,288) JPY 14,000,000 10/21/15 1.61% 6 month JPY-LIBOR-BBA 1,261 EUR 90,000 (E) 3/26/38 6 month EUR-EURIBOR-Reuters 4.74% (4,373) EUR 680,000 3/29/10 6 month EUR-EURIBOR-Reuters 4.25% (14,477) $170,000 (E) 3/29/38 5.31% 3 month USD-LIBOR-BBA 2,963 Merrill Lynch Capital Services, Inc. 421,000 10/26/12 4.6165% 3 month USD-LIBOR-BBA (9,063) JPY 4,800,000 6/10/16 1.99625% 6 month JPY-LIBOR-BBA (847) Merrill Lynch Derivative Products AG JPY 2,400,000 6/11/17 2.05625% 6 month JPY-LIBOR-BBA (426) Morgan Stanley Capital Services, Inc. GBP 210,000 3/28/18 5.065% 6 month GBP-LIBOR-BBA 13,341 GBP 900,000 3/29/10 6 month GBP-LIBOR-BBA 5.21% (25,641) Total (E) See Interest rate swap contracts note regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/08 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America, N.A. $1,002,000 (1)(F) 7/1/08 Banc of America The spread $22,790 Securities AAA return of Banc 10 year Index of America multiplied by Securities- CMBS the modified AAA 10 year Index duration factor minus 125 bp 294,000 (1)(F) 11/1/08 Banc of America The spread 7,865 Securities AAA return of Banc 10 year Index of America multiplied by Securities- CMBS the modified AAA 10 year Index duration factor minus 20 bp Citibank, N.A. GBP 10,000 8/21/36 (3.085%) GBP Non-revised (3,277) UK Retail Price Index excluding tobacco Credit Suisse International $272,000 (2) 8/1/08 (Beginning of The spread period nominal return of spread of Lehman Brothers Lehman Brothers AAA AAA 8.5+ CMBS 8.5+ Commercial Index adjusted Mortgage Backed by modified Securities Index duration factor minus 450 bp) Goldman Sachs International 7,000 (F) 9/15/11 678 bp (1 month Ford Credit Auto (100) USD-LIBOR-BBA) Owner Trust Series 2005-B Class D EUR 560,000 (F) 3/26/09 (2.27%) Eurostat 9,060 Eurozone HICP excluding tobacco EUR 310,000 4/30/13 2.375% French Consumer (6,326) Price Index excluding tobacco EUR 310,000 (F) 4/30/13 (2.41%) Eurostat 9,836 Eurozone HICP excluding tobacco EUR 310,000 5/6/13 2.34% French Consumer (6,881) Price Index excluding tobacco EUR 310,000 5/6/13 (2.385%) Eurostat 5,950 Eurozone HICP excluding tobacco GBP 186,000 5/9/13 3.10% GBP Non-revised (4,125) Retail Price Index GBP 43,000 (F) 1/7/38 3.485% GBP Non-revised (5,722) UK Retail Price Index excluding tobacco GBP 60,000 1/7/18 (3.11%) GBP Non-revised 4,161 UK Retail Price Index excluding tobacco GBP 60,000 1/24/18 (3.26%) GBP Non-revised 2,736 UK Retail Price Index excluding tobacco GBP 43,000 (F) 1/24/38 3.6665% GBP Non-revised (2,272) UK Retail Price Index excluding tobacco Lehman Brothers Special Financing, Inc. $278,000 (1) 6/1/08 Lehman Brothers The spread 4,488 SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor minus 75 bp 44,000 (1)(F) 7/1/08 Lehman Brothers The spread 1,007 SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor minus 75 bp 294,000 (1)(F) 11/1/08 Lehman Brothers The spread 7,451 SD CMBS AAA 8.5+ return of Lehman Index multiplied Brothers SD CMBS by the modified AAA 8.5+ Index duration factor minus 40 bp 300,000 (2) 6/2/08 (Beginning The spread 15,475 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 300 bp) 250,000 (2) 6/1/08 (Beginning The spread 16,123 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 500 bp) 130,000 (2) 7/2/08 (Beginning The spread 7,170 of period nominal return of Lehman spread of Lehman Brothers AAA Brothers AAA 8.5+ CMBS Index 8.5+ Commercial adjusted by Mortgage Backed modified Securities Index duration factor minus 230 bp) Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. (1) Fund receives the net fixed and total return payment if positive and pays the net fixed and total return payment if negative. (2) Fund pays the net fixed and total return payment if positive and receives the net fixed and total return payment if negative. CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/08 (Unaudited) Upfront Fixed payments Unrealized Swap counterparty / premium Notional Termination received (paid) by appreciation/ Referenced debt* received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $ $5,000 12/20/08 550 bp $(277) BSKYB Finance UK Plc, 5 3/4%, 10/20/17 110,000 2/20/09 (50 bp) 50 Computer Science Corp., 5%, 2/15/13 50,000 3/20/18 (71 bp) 120 DJ ABX NA HE AAA Index 1,717 14,837 7/25/45 18 bp 791 DJ LCDX NA Series 9 Index 29,500 1,000,000 12/20/12 225 bp 4,683 Embarq Corp., 7.082%, 6/1/16 40,000 6/20/16 (265 bp) (1,406) Kroger Co., 5 1/2%, 2/1/13 95,000 6/20/13 (82 bp) (891) Limited Brands, Inc., 6 1/8%, 12/1/12 40,000 12/20/12 (252 bp) (362) Marriott International, 4 5/8%, 6/15/12 20,000 6/20/12 (139 bp) 54 Mattel, Inc., 7 1/4%, 7/9/12 155,000 3/20/13 (157.2 bp) (6,562) Merrill Lynch & Co., 5%, 1/15/15 43,000 6/20/18 (136 bp) 530 Merrill Lynch & Co., 5%, 1/15/15 2,000 6/20/13 (136 bp) 31 Oneok Partners, 7.1%, 3/15/11 40,000 12/20/16 (102 bp) (440) Ryder System Inc., 6.95%, 12/1/25 155,000 3/20/13 (135 bp) (4,238) Sealed Air Corp., 5 5/8%, 7/15/13 100,000 9/20/13 (169 bp) (3,143) Spectra Energy Capital, 6 1/4%, 2/15/13 155,000 9/20/14 (115 bp) (3,534) Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 5,000 12/20/08 725 bp (214) Abitibibowater Inc., 6 1/2%, 6/15/13 5,000 12/20/08 800 bp (187) Abitibibowater Inc., 6 1/2%, 6/15/13 5,000 12/20/08 825 bp (178) CSX Corp., 5.3%, 2/15/14 85,000 6/20/15 (135 bp) (1,920) DJ ABX NA HE AAA Index 3,043 28,685 7/25/45 18 bp 1,254 DJ ABX NA HE AAA Index 11,086 133,532 7/25/45 18 bp 2,755 DJ ABX NA HE AAA Index 10,750 133,532 7/25/45 18 bp 2,419 Electronic Data Systems Corp., 6.5%, 8/1/13 40,000 9/20/13 (155 bp) (2,041) Freescale Semiconductor, 8 7/8%, 12/15/14 5,000 9/20/12 495 bp (361) International Lease Finance Corp., 4.15%, 1/20/15 110,000 6/20/13 (222.50 bp) (2,501) Masco Corp., 5 7/8%, 7/15/12 100,000 3/20/17 (213 bp) (1,557) Newell Rubbermaid, Inc., 6.35%, 7/15/28 85,000 6/20/13 (85 bp) (712) Sanmina-Sci Corp., 8 1/8%, 3/1/16 5,000 6/20/13 585 bp (74) Virgin Media Finance PLC, 8 3/4%, 4/15/14 5,000 6/20/13 510 bp 81 Credit Suisse International Arrow Electronics, Inc., 6 7/8%, 6/1/18 60,000 10/1/10 (54.2 bp) (124) DJ ABX NA HE AAA Index 8,995 59,348 7/25/45 18 bp 5,469 DJ ABX NA HE AAA Index 14,392 118,696 7/25/45 18 bp 7,340 DJ ABX NA HE AAA Index 13,193 118,696 7/25/45 18 bp 6,140 DJ CMB NA CMBX AA Index (2,906) 13,000 (F) 10/12/52 (25 bp) (1,078) DJ CMB NA CMBX AAA Index 21,305 128,000 12/13/49 8 bp 12,621 Dynegy Holdings Inc., 6 7/8%, 4/1/11 5,000 6/20/17 297 bp (413) Echostar DBS Corp., 6 5/8%, 10/1/14 5,000 6/20/13 (225 bp) 60 KB Home, 5 3/4%, 2/1/14 50,000 9/20/11 (425 bp) (2,043) Deutsche Bank AG CBS Corp, 4 5/8%, 5/15/18 70,000 6/20/11 (102 bp) (407) CNA Financial Corp., 5.85%, 12/15/14 135,000 9/20/16 (155 bp) (3,635) DJ ABX NA CMBX AAA Index 1,809 30,000 2/17/51 35 bp 194 DJ ABX NA HE AAA Index 1,428 13,848 7/25/45 18 bp 562 DJ ABX NA HE AAA Index 7,465 98,913 7/25/45 18 bp 1,275 DJ CDX NA IG Series 9 Index 30-100% tranche 790,000 12/20/12 (27.2 bp) 1,840 iStar Financial, Inc., 6%, 12/15/10 675 10,000 3/20/09 500 bp 682 Korea Monetary STAB Bond, 5%, 2/14/09 130,000 (F) 2/23/09 105 bp 116 Korea Monetary STAB Bond, 5.15%, 2/12/10 130,000 (F) 2/19/10 115 bp 410 Malaysian Government, 6.844%, 10/1/09 160,000 10/1/09 90 bp 1,135 Packaging Corporation of America, 5 3/4%, 8/1/13 165,000 9/20/13 (129 bp) (4,648) Pitney Bowes, Inc., 4 5/8%, 10/1/12 60,000 3/20/18 (95 bp) (2,579) PPG Industries, Inc., 7.05%, 8/15/09 85,000 3/20/18 (154 bp) (5,608) Republic of China, zero coupon, 12/5/08 217,000 (F) 12/12/08 115 bp 542 Tyco Electronics Group, 6.55%, 10/1/17 90,000 12/20/17 (125.5 bp) (3,049) Universal Corp., 5.2%, 10/15/13 25,000 3/20/15 (95 bp) (358) Goldman Sachs International DJ ABX HE A Index 9,381 14,000 1/25/38 369 bp (3,289) DJ ABX HE AAA Index 3,290 14,000 1/25/38 76 bp (3,187) DJ ABX NA HE AAA Index 3,733 49,456 7/25/45 18 bp 786 DJ CDX NA HY Series 9 Index 25-35% tranche 620,000 12/20/10 429 bp 40,017 DJ CDX NA HY Series 9 Index 25-35% tranche 790,000 12/20/10 249 bp 12,663 DJ CDX NA HY Series 9 Index 25-35% tranche 90,000 12/20/10 305 bp 2,778 DJ CDX NA IG Series 10 Index 1,516 79,000 6/20/18 (150 bp) (1,546) DJ CDX NA IG Series 10 Index (17,308) 880,000 6/20/13 155 bp 4,986 DJ CDX NA IG Series 10 Index 30-100% tranche 2,370,000 (F) 6/20/13 (44.25 bp) (13,069) DJ CDX NA IG Series 9 Index (11,999) 2,400,000 12/20/12 60 bp (55,273) DJ CMB NA CMBX AAA Index (1,413) 17,000 2/17/51 (35 bp) (547) Virgin Media Finance PLC, 8 3/4%, 4/15/14 5,000 6/20/13 515 bp 96 JPMorgan Chase Bank, N.A. Cardinal Health Inc., 5.85%, 12/15/17 20,000 6/20/12 (40 bp) (32) Cox Communications, Inc., 6.8%, 8/1/28 100,000 3/20/10 (45 bp) (188) Glencore Funding LLC, 6%, 4/15/14 100,000 6/20/14 (148 bp) 1,012 iStar Financial, Inc., 6%, 12/15/10 350 5,000 3/20/09 500 bp 354 Lexmark International, Inc., 5.9%, 6/1/13 15,000 6/20/13 (113 bp) (11) Merrill Lynch & Co., 5%, 1/15/15 63,000 6/20/18 (125 bp) 1,272 Merrill Lynch & Co., 5%, 1/15/15 10,000 6/20/13 (135 bp) 158 Sanmina-Sci Corp., 8 1/8%, 3/1/16 5,000 6/20/13 595 bp (56) Smurfit-Stone Container Enterprises, 7 1/2%, 6/1/13 15,000 3/20/13 685 bp 312 Lehman Brothers Special Financing, Inc. CNA Financial Corp., 5.85%, 12/15/14 5,000 9/20/11 (174 bp) (151) Community Health Systems, 8 7/8%, 7/15/15 3,000 12/20/12 360 bp (47) Computer Sciences Corp, 5%, 2/15/13 85,000 3/20/18 (132 bp) (4,019) Diageo Capital Plc., 7 1/4%, 11/1/09 45,000 3/20/12 (48 bp) (221) DJ ABX HE A Index 9,381 14,000 1/25/38 369 bp (3,289) DJ ABX HE A Index 9,730 14,000 1/25/38 369 bp (2,940) DJ ABX HE AAA Index 3,290 14,000 1/25/38 76 bp (3,187) DJ ABX HE AAA Index 3,920 14,000 1/25/38 76 bp (2,558) DJ ABX NA HE AAA Index 11,198 148,369 7/25/45 18 bp 1,941 DJ ABX NA HE AAA Index 4,250 55,391 7/25/45 18 bp 794 DJ CDX NA HY Series 9 Index 25-35% tranche 790,000 12/20/10 266 bp 16,222 DJ CDX NA HY Series 9 Index 25-35% tranche 1,580,000 12/20/10 295 bp 44,575 DJ CDX NA IG Series 10 Index 4,977 329,000 6/20/18 (150 bp) (7,833) DJ CDX NA IG Series 9 Index (11,626) 251,000 12/20/17 (80 bp) (7,001) FirstEnergy Corp., 7 3/8%, 11/15/31 90,000 12/20/11 (79 bp) (698) Hanson Plc, 7 7/8%, 9/27/10 80,000 9/20/16 (140 bp) (4,754) Jefferson Smurfit Corp., 7 1/2%, 6/1/13 25,000 3/20/13 645 bp 172 Macy's Retail Holdings, Inc., 6 5/8%, 4/1/11 140,000 6/20/11 (195 bp) (1,147) Motorola, Inc., 6 1/2%, 9/1/25 110,000 11/20/11 (335 bp) (4,381) Owens-Illinois, Inc., 7.8%, 5/15/18 95,000 6/20/10 (128 bp) (444) Pearson PLC, 7%, 10/27/14 100,000 6/20/18 (69 bp) 111 Yum! Brands, Inc., 8 7/8%, 4/15/11 80,000 3/20/18 (130 bp) (2,471) Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11 5,000 6/20/17 295 bp (428) Liberty Media LLC., 5.7%, 5/15/13 65,000 6/20/09 (203 bp) (537) Marriott International, 4 5/8%, 6/15/12 100,000 6/20/12 (119 bp) 1,018 Pearson PLC, 7%, 10/27/14 100,000 6/20/18 (65 bp) 720 Tyson Foods, Inc., 6.6%, 4/1/16 60,000 12/20/11 (141 bp) (188) Tyson Foods, Inc., 6.6%, 4/1/16 60,000 10/20/11 (152.50 bp) (495) Morgan Stanley Capital Services, Inc. DJ CDX NA IG Series 10 Index 9,390 482,000 6/20/18 (150 bp) (9,437) DJ CDX NA IG Series 10 Index 20,876 1,070,000 6/20/18 (150 bp) (20,875) DJ CDX NA IG Series 10 Index 30-100% tranche 90,000 6/20/13 (38.6 bp) (208) DJ CMB NA CMBX AA Index (3,879) 17,000 (F) 10/12/52 (25 bp) (1,488) DJ CMB NA CMBX AAA Index 21,832 182,000 (F) 12/13/49 8 bp 10,083 DJ CMB NA CMBX AAA Index 185,896 1,713,000 2/17/51 35 bp 98,640 DJ CMB NA CMBX AAA Index 22,501 184,000 2/17/51 35 bp 13,378 DJ CMB NA CMBX AAA Index 18,503 139,000 (F) 12/13/49 8 bp 9,530 Dynegy Holdings Inc., 6 7/8%, 4/1/11 5,000 6/20/12 225 bp (258) Nalco, Co. 7.75%, 11/15/11 15,000 3/20/13 460 bp 916 Universal Corp., 5.2%, 10/15/13 75,000 3/20/13 (89 bp) (788) Total * Payments related to the reference debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on securities valuation inputs. NOTES (a) Percentages indicated are based on net assets of $56,619,513. (b) The aggregate identified cost on a tax basis is $64,577,075, resulting in gross unrealized appreciation and depreciation of $1,858,595 and $2,414,269, respectively, or net unrealized depreciation of $555,674. (DEF) Security is in default of principal and interest. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at May 31, 2008. (FWC) Forward commitments, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at May 31, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $184,939 for the period ended May 31, 2008. During the period ended May 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $14,643,937 and $38,044,520, respectively. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On May 31, 2008, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At May 31, 2008, liquid assets totaling $7,339,709 have been designated as collateral for open forward commitments, swap contracts, forward contracts, and options. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. TBA after the name of a security represents to be announced securities. The rates shown on Adjustable Rate Preferred Stock (ARP), Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at May 31, 2008. The dates shown on debt obligations are the original maturity dates. Inverse Floating Rate Bonds (IFB) are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at May 31, 2008. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at May 31, 2008 (as a percentage of Portfolio Value): Bermuda 0.5% Brazil 0.7 Germany 3.4 Japan 0.9 Luxembourg 3.4 Netherlands 2.8 United Kingdom 3.2 United States 82.3 Other 2.8 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Forward currency contracts outstanding at period end are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gain or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Total return swap contracts outstanding at period end are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Interest rate swap contracts outstanding at period end are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Credit default contracts outstanding at period end are listed after the funds portfolio. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked-to-market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end are listed after the funds portfolio. Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of May 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 21,819,221 $ (142,751) Level 2 $ 42,202,180 $ 525,805 Level 3 $ - $ - Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: July 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2008
